Case 2:18-ap-01315-NB      Doc 1 Filed 10/11/18 Entered 10/11/18 15:20:42 Desc
                                                                     '
                                                                           -
                           Main Document     Page 1 of 63      ;
                                                              1#L     .. l - $, R
                                                                                .&                                             j
                                                                         .             wasx.
                                                                                           )sr 'rzx @ .                        ;
                                                                                                                               .
                                                                         /a.                tj%#..*P% .... .'.'
                                                                                                    .-*
                                                                                     *z......-.....-.--t.
                                                                                    ..
                                                                                                                               j'
                                                                         11 '  .
                                                                           jk. .'
                                                                                                                          .    y
                                                                                                                               @
                                                                           .                .- :                 #        .
                                                                                                                          ,    ;
      Philip J.Layfield                                                    '
                                                                           >î ;.
                                                                               .
                                                                                    ).I l
                                                                                        .                   %.   I             ,
                                                                                                                               '
                                                                                                                               ;k
                                                                                                            fzy-xw- -. hx***-.; j
                                                                               .
                                                                          .             .
      c/o M axim um LegalH oldings,LLC                                        Ctb.
                                                                                 f<tkb.
                                                                                      %ts.
                                                                                         â.N'
                                                                                            .
                                                                                            #'
                                                                                             ..
                                                                                              '
                                                                                              ?.t)',GYk-z
                                                                                                        w$
                                                                                                         xF('F j
      8 The Green                                                        lr
                                                                         .  k5N
                                                                           ew       LD1=
                                                                                       '-'
                                                                                         f
                                                                                         'R*
                                                                                           '
                                                                                           f-'-t'
                                                                                           -,   M >--ILtTDRA'''
                                                                                                              .
                                                                                                              *#f
                                                                         'Bv.
                                                                         )   .                     0w/p.
                                                                                                     , ziu
                                                                                                         vt.
                                                                                                           x.
                                                                                                            '
                                                                                                            ark ,
                                                                                                                2
      suite 6426
      D over,D elaware 19901
 4 Telephone:(302)401-6804
   phill maximum.global

 6 Claim antin Pro Se

 7                              UN ITED STA TE S BA NK RU PTCY CO UR T
 8                              CEN TR AL D ISTR ICT O F CA LIFO R M A
                                         LOS ANG ELES DIVISION


 11 In re:                                      Case N o.:2:17-bk-19548-N B
 12                                             Chapter 11
      Layfield & Barrett,A PC
 13                                             A ssigned to:Hon.N eilBason
             D ebtor
                                                A dversary Proc.N o.
      Philip Jam es Laytield,an individual,
      Plaintiff,                                 C O M PLA INT FO R : 1. DEC LA M TO R Y
                                                 R ELIEF;2.BR EA CH O F TH E CO VEN AN T
 16   VS.                                        O F G O O D FA ITH A ND FAIR DEA LIN G ; 3.
                                                 INTER FER EN CE w ITH C O N TR AC TIJA L
      Richard M .Pachulski.Advanced Legal        RELATIONS;4.INTENTIONAL
 18
      capital,LLc,us clakmsopco,LLc,
                                  = DRB INTERFERENCE W ITH PROSPECTIVE
      capital,Ll-c,                              EC O N O M IC AD VA N TA G E;AN D 5.
      D efendants                                N EG LIG EN CE
 19
                                                DEM AND FoR ztiltY TRIAL



 22                                              INTR O D U CTIO N
 23
             1.Plaintiff,PhilipJamesLayfield (iûLayfield''l,bringsthisactionagainstRichardM .
24
      Pachulski(tlpachulski'') AdvancedLegal,LLC (tW L''),USClaimsOpco,LLC (ûûOpco''),and
25
      DRB Capital,LLC (t$DRB'')(collectively iûDefendants'').PlaintiffLayfieldisaresidentofthe
      StateofDelaware.Asaliegedmorefully below,federalcoul-tjurisdictionofthismatteris
27
      authorizedpursuantto28U.S.C.Section 1332(a)becausethepal-tiesarecitizensofdifferentStates
28
Case 2:18-ap-01315-NB       Doc 1 Filed 10/11/18 Entered 10/11/18 15:20:42               Desc
                            Main Document     Page 2 of 63


 1 and/orforeign states,and theam ountin controversy exceeds$75,000. M ore specifk ally,noneof
     the m em bers ofthe LLC D efendants are D elaw are residents. ln addition,Layfield filesthisaction
     asan adversary proceeding in thisBankruptcy Cotu'tpursuantto Rule 7001 ofthe FederalRulesof

 4 Bankruptcy Procedure. Pursuantto LocalBankruptcy Rule7008-1,Layfield aversthattherelated

     bankruptcyproceeding,Inre;Layheldtf Barrett,APC,CaseNo.:2:17-bk-19548-NB (which was
 6 tiled asan involuntarypetition underChapter7 buthassincebeen converted to aChapter11

     proceeding),ispendinginthisUnited StatesBanknlptcyCourtfortheCentralDistrictof
 8 California,Los Angeles D ivision,before the Honorable N eilSY.B ason,llnited StatesBankruptcy

 9 Judge.Plaintiff,whodemandsajurytrialartdwillbefilingaM otion forW ithdrawalefReference,
10 doesnotconsentto theentryoffinalordersorjudgmentsbytheBankruptcy Court.
11          2.Accordingly,asfullysetforthbelow,M aximtlm LegalHoldings,LLC (çûMLH'')wasa
     D elaw are lim ited liability com pany atallrelevanttim esherein. M LH has filed fordissolution in
     D elaware and asa resultof such dissolution,Laytield isthe successor-in-interestto M LH .

14 Additionally,M LH hasassignedallclaimsrelatingtothissubjectlawsuittoLayfieldpriorto
15 dissolution.
16             Laytield has recently becom e aw are thatD efendantshave been provided false and
 17 m isleading information to United StatesAttorney M ark Aveis,whohasthreatened tousethefalse
 18 and misleading inform ation provided by Defendantsin a wrongfulattemptto seclzrea Superseding
19 lndictm entagainstLayfield.EitherAveisdoesnotunderstand thelaw related to thisareaorheis
20 continuing his desperate attem ptto rack up charges false charges againstLayfeld based on
     unreliable infonnation,m isleading tàcts,and a perversion ofa legalanalysis. By virtue ofthis
22 law suit,Laytield willdem onstrate thatD efendants have utterly failed in theirbasic dutiesofcare as
     secured lenders and thatPaehulskihas im properly created a scenario whereby the otherD efendants
24 have som ehow given up theirrightfulclaim sto feesw hich they have a perfected lien. The entire
25 scenario isalmostinp lausible,butthislav/suithasbecome necessary and thereliefrequested in
26 ripefordetennination. Unfortlmately forLayfield,hchasan obsessed AUSA thatdoesnot
27 tmderstand basicbusinesstransactionsnordoesheunderstandthecomplicated areasoflaw relating
28 to those transactions. H opefully,thislaw suitw illbe both edtlcationaland enlightening for Aveis,
Case 2:18-ap-01315-NB       Doc 1 Filed 10/11/18 Entered 10/11/18 15:20:42              Desc
                            Main Document     Page 3 of 63

 1 w ho clearly needs an education.

                            TH E PA RTIES.JUR ISD ICTIO N .AN D VEN U E

            3. D efendantPachulski,a m em berofthe State Bar ofCalifornia and a California
 4 domiciliary,isbeing sued in hisindividualcapacity and astheChapter11TrusteeofLayfield &

     Barrett,A PC.
            4.DefendantAL isalimited liability com pany who on information and beliefhasno
     m em bersw ho are D elaw are residents.
 8             DefendantOpco isalimited liability company who on int-
                                                                    orm atkon and jxjjej-jjasno
     mem berswho are Delawareresidents.
               DefendantDRB isalim ited liability company who on information andbeliefhasno
    m em bers who are D elaw are residents.
 12        7. AL,Opco,and D RB are alteregos ofeach other.

            8.TheCourthasjulisdiction ofthismatterpursuantto28U.S.C.Section 1332(a)because
     the partiesare citizens ofdifferentStates and/or foreign states,and the am ountin controversy
     exceeds$75,000.00.
               Venueisappropriatepurstlantto28IJ.S.C.1391(b)becauseitistheprincipalplaceof
 17 businessofL& B,Pachulskiand is the location in which a substantialportion ofthe eventsatissue
 18 occurred.

                                       FA C TUA L BA CK G R O UN D
20
            10. On or aboutA prilof2017,the law t'in'
                                                    n ofLayfield & Barrettw asin the processof

     reorganizingandmovingcasesinordertoaccomplish itsbusinessobjectives,which included
     paying allofitscreditors,m axim izing its profitsand stream lining operations. A s partofthis
     reorganization,L& B form ed severalnew entities,w hich included both M axim llm Legal,LLC and
24
     M u imum LegalHoldings,LLC (M L11),whichbecamethe100% owmerofL&B.
            11.L& B had entered into casecostlineofcreditwith Advocate Capital.Pursuantto that
     lineofcredit,L&B wasfreeto useitsmoney forwhateverpurpose isdesired,includingpaying
     tmlimited com pensation to itsprincipals. AttherelevanttimeLaylield had a basesalary of$1
28



                                                      3
Case 2:18-ap-01315-NB        Doc 1 Filed 10/11/18 Entered 10/11/18 15:20:42               Desc
                             Main Document     Page 4 of 63

      m illion peryear.
             12. L& B w asexperiencing cash tlow shortages,which istypicalin any contingentfee law
  3 fsnn,w hich is why the plaintifflending businesshas grown so rapidly overthe last10 years.
 4           13. Up untilthe Spring of2017,L& B had received a large am otm tofreferralbusiness from
      law finnsthatbasically acted as brokers for cases. These brokers were typically law yersw ho had
      no ability to handle high value com plex caseson theirow n and w ere nothing m ore than m arketers.
  7 L& B becam eincreasingly frustrated with thereferralfee businessand feltthatitwasunethicalto
  8 continue paying large sum s ofm onçy to law firm sthatperform ed virtually no work.
  9          14. O ne such 517,1
                               ,1thatfrequently referred casesto L& B w as The Dom inguez Firm

 10 (11TDF'').TDF specialized intargeted 1ow incomespanishspeakingclients.TDF wouldfalsely
      advertise results in the m illionsofdollarsthatTD F claim ed w ere their own results. These claim s
      werem ostly false because TDF would sim ply referthecases,stay on asco-counseland do virtually
 13 no w ork. Then,once the case resolved,TD F w ould claim these resultsin theircom m ercials and
 14 websitesastheirown.

 15          15.TDFhasacheckeredpast.JuanDominguez(ir ominguez'),theownerand founderof
      TD F waspreviously im plicated in whatw ascalled a Gûheinous''schem e to fabricate a law suitwhere
      Dominguezfablicated aclassofplaintiffsto pttrsue afraudulentlaw suitagainstbananacroppers.
 18 See the LA Tim esA rticle dealing w ith this issue athttp://adicles.latim es.coe zol1/m ar/24/local/1a-

 19 me-dole-zol1032.
                   4.
20           16. D uring the Spring of2017 the relationship betw een L& B and TD F becnm e strained. In
21 one pm-ticularcase,TD F and L& B had signed a Rule 2-200 agreem entto splitfees on a case w hich
      w illbe referred to asthe iûpineda''case. TDF did nothave a representation agreem entw ith the
      clients,butL& B did.
             17.L& B recognizedthatunderCalifornia law,because TDF performed no serviceson
25 behalfofthe clients,any 2-200 agreem entcould beextinguished iftheclientsagreed to hireanew
26 1aw tinn.TDF would beleftwitb what'scomm only refkrredto asa quantum m eruit,claim which
      meansTDF would getthereasonablevalueoftheirservices.Because TDF'performed no services,
28 they Fouldbeentitledtonothing.



                                                        4
Case 2:18-ap-01315-NB       Doc 1 Filed 10/11/18 Entered 10/11/18 15:20:42             Desc
                            Main Document     Page 5 of 63

  1          18.During the Spring of2017,L& B 'sgeneralcounselTodd W akefield w asexploring
      avenuesto obtain funding forL& B,M lw and M LH . W akefield took the lead on identifying
  3 potentiallendersand found the A L,Opco and DR B collectively the GElenders.'' W akefield handled
 4 each and every interaction w ith the lenders and arranged allcom m unications. See Exhibit 1 which
      isatnze and correctcopy ofthe emailchain between W akefield and thelenders.

             19.ThetotalanticipatedfeeonthePinedamatlerwasapproximately$1.4millionsubjectto
  7 the 2-200 agreem entw ith TD F. Because A dvocate m aintained a lien on L& B cases,itwas
  8 detennined thatL& B could transferthe case to M LH and extinguish the 2-200 agreem entw ith TD F
  9 by operation oflaw. By transferringthecasefrom L&B to M LH,L&B would beentitledtothe
      entirefeeasopposedto spliting thefeewith TDF. Itwasanticipated thatthiswould benefitboth
      L& B and M LH because M LH agreed to pay a referralfee back to L& B upon settlem ent.
 12          20.During theperiod M ay 2017to June2017,each oftheclientsexecuted new
 13 representation agreem ents w ith M LH ,thereby extinguishing the TD F referralfee. See the

 14 representationagreementattachedheretoasExhibit2.TheOlsenv.Harbison(2010)191Cal.App.
      4Th325, 342 makesitclearthatoncethe client/co-counselcontractceased to exist,thefee-sharing

      agreem entpursuantto California Rules ofProfessionalConductceased to exist. As a result,when
 17 the clientsigned w ith M LH ,the TD F rightto any lien orfee splitceased to exists. TDF could have
 18 filed suitagainsttheclientin an attemptto enforcealien orfee,butthattoo would have failed.The

 19 Fletcherv.Davis(2004)33Cal.4th 61,66iscontrollinginthismatterandTDF hadnolienthat
20 w as enforceable.
             21. The lenders engaged in extensive underwriting on thistransaction. They fully
      investigated Iv& B,Philip Layfield,M LH and M L. The pulled litigation history,property holdings,
      creditreports and otherbackground reports. They knew thatAdvocate Capitalhad a blnnketlien
24 on the L& B cases via a U CC public filing.
25           22.Layfield madeno representationsto the lenders.AsgeneralcounselofL&B,Todd
26 W akefield handled a1lcommunicationsand basically told Layfeld when to sign. See Exhibit3.
             23.AfterLaylseld signed,heforwarded thesigned clientrepresentation agreementstothe
28 lenders. See Exhibit4.
Case 2:18-ap-01315-NB       Doc 1 Filed 10/11/18 Entered 10/11/18 15:20:42              Desc
                            Main Document     Page 6 of 63

  1          24. Atthe tim e ofsigning the A greem ents w ith the lenders,Layfield w asin the processof
      opening an officein Costa Ricato supportL& B,M L and M LH.Layfield knew thathehad
      im m ediately expensesthatneeded to be paid outofthe fundsand w astm able to send w ireswhile

 4 outofthecountry from the M LH bank accountatW ellsFargo,so he directed thelendersto send
      the m oney to his individualbank account.
             25. Layfield received approximately $700,000 into hisindividualbank accounton our
 7 aboutJune 12,2017. Ofthat$700,000,Layfield used approxim ately $250,000 topay pastdue
 8 balancesto855Triallawyers.com KPO Pvt.Ltd.(t1855''),which wastheback officeoperation in
 9 Bangalorelndia. 855 wasowed asubstantialamountofm oney from L& B and themoney was
      necessary to pay salariesand keep peopleworking.Layfield used approxim ately $300,000 ofthat
      money to pay clientclaim sand apprexim ately $100,000 to pay othergeneralexpenses. Layfield
 12 hasheard wild rumorsthathepocketed thatmoney forhisown personalbenetit,which issimply
 13 false and preposterous.
 14          26.On the snm eday them oney wassentto Layfield,thelendersfiled aUCC Financing
      Statem ent,which puteveryone on notice ofthe lendersrightfulclaim to these proceeds. O fthe
      expected $1.4m illion,lenderswereentitled to half. SeeExhibit4.
 17          27. From June 13,2017 through approxim ately July 30,2017,Layfield w orked w ith the
 18 staffofL& B,M L and M LH to finalize the settlem ent, O n June 30,2017 changesofaddress w ere
 19 tqled by an L& B paralegalin coordination with M L personnel. Thiswasnecessary foravariety of
20 reasons. First,the $3.5 million settlementwasonly apartialsettlementand Layfeld intended on
      continuing to purstle claim sagainstthe rem aining defendants. Second,because ofthe
      organizationalchangesoccurring w ith the L& B,M 1-and M LH reorganization,itw asnecessary to
23 keep the courts and opposing counselupdated. See Exhibit5.
24           28.OnJuly 6,2017,Laytieldcoordinated the structured settlementsfortheclientsand
25 arranged forthem inor'scom promisefeepetitionto befiled. See Exhibit6.
             29.On July 12,2017 thebulk ofthework wascompleted onthepetitionsand itwas
      anticipated thatthecourtwould approve checksshortly. See Exhibit-l.
28           30. Unbeknownstto Layfield.7'D F and Layfield form erpartnersw ere conspiring to harm



                                                      U
Case 2:18-ap-01315-NB       Doc 1 Filed 10/11/18 Entered 10/11/18 15:20:42              Desc
                            Main Document     Page 7 of 63

  1 Layfeld and m ake a false claim thatLayfeld had abandoned L& B,fled to Costa Rica w ith m illions
 2 ofdollars in stolen funds in an attem ptto stealthisentire fee forthem selves. In comw d ion w ith
 3 thatschem e,TD F filed notices oflien w ith the superior court,w hich were illegalpursuantto the
 4 Fletcher case.
             31. A sa resultofthe illegalliensfiled by TDF,the courtissued a Proposed O rder,w hich
      wasinviolation ofwellestablished Californialaw on approximately July 30,2017. SeeExhibit8.
  7          32. Also,unbeknownstto Layfield TDF and W akefield werepreparing to wrongfully
  8 attemptto force L&B into an involuntary bnnkruptcy and steala11ofthe L&B clients.
  9          33. On oraboutAugust3,2017,TDF wassuccessfulwiththeirscheme.
             34. Som etimein August2017,TDF wentto theclientsand forced them to fireM LH and
      TDF attemptedto forcethecourtand thedefendantstodirecttheproceedsto them inviolation of
 12 California law . M LH ,ata nlinim um had a quantum m eruitclaim forthe fullvalue ofthe
 13 settlem entand TD F w as entitled to nothing by operation ofthe Olsen case.
 14          35. RegardlessofTDF'S actions orany otherparty,the lendershad a sectzred interestin the
      proceedsand shouldhavebeen paid in 1 11.
             36. On oraboutAugust26,2017,Richard Pachulskibecomethe Chapter11Trusteeof
      L& B. Pachulskidid nothave the know ledge orexperience to run a plaintiffcontingentfee 1aw 51411
 18 and took theeasiestroutepossibleanddecided to im mediately liquidatethe tirm and firea1lclients.
 19 On Septem ber5,2017,Pachulskifiled a m otion to perm itPachulskito fire allL& B clients.
20 W ithoutinvestigating TDF'S eapabilities,Pachulskicarelessly and negligently directed clients to
      TDF despiteDom inguez'sbanana tiasco.
             37. From the period ofA ugust2017 through the present,Pachulskiand Dom inguez have
      engaged in a schemeto depriveM LH ofitsrightfulfee and havewronfully splittheproceedsfor
24 themselves.BecausePachulskifailed to educatehimselfon 2-200 1aw orlien law,hehandedTDF
25 $500,000 thatthey were notentitledto. Duringthisentireperiod TDF and Pachulskiactively
26 conspiredto deprive the lendersoftheirrightfuilien.
             38.From August2017 through present.thelenderscarelessly andlzegligently allowed
28 Pachulskiand TDF to exercise dom inion and controlovertheirsecured assets. A.
                                                                               sexperienced



                                                      7
Case 2:18-ap-01315-NB        Doc 1 Filed 10/11/18 Entered 10/11/18 15:20:42                Desc
                             Main Document     Page 8 of 63

  1 lendersw ith a perfected security interest,itis unim aginable thatthe lendersw ould have allow ed
      thisto occur. Ratherthan purslze the actualwrongdoers,the lenders fellinto the trap ofA U SA
      A veis'false narrative thatLay/eld w asa crim inal. The reality is thatthe lenderssim ply needed to
 4 exercise theirlawfulrightsand they would have been paid.Theirlossistheresultoftheirown
      negligence,their ow n carelessness and theirow n failure to m itigate dnm ages and notany w ild
      allegatiönsbeing m adeup by Aveis.
  7                                 C O IJN T 1 DE CLA R ATO R Y RE LIEF
  8                                        (AgainstAIIDefendants)

             39. Plaintiffre-allegesand incorporatesby referenceherein every allegation contained in
      paragraphs 1 through 38,inclusive asthough setforth in fullherein.
            40. There now existsan actualcontroversy relating tothelegalrightsand dutiesof
 12 Plaintiff,Pachulskiand lenders w ith respectto their entitlem entto attorneys,f.
                                                                                   ees and the nm ount
      ofattorneys'feesarising outoftheunderlying litigation afld settlement,and Plaintiffrequeststhat
      the Courtissue declaratory reliefresolving thatcontroversy.
             41. There now exists an actualcontroversy relating to w hetherPachulskihas any
      contractualentitlem entto fees from the underlying litigation and settlem entin lightofthe failtlre to
      obtain a 2-200 from the clients. As a result,allfeesshould be payable to M LH .
 18          42. Plaintit-
                         ftherefore respectfully requestsa declaration from the Courtproviding forthe
      properallocation offees from the underlying litigation,w hich m ustrespectthe validity ofthe
20 lenders secured lien and force Pachulskito pay their1.jgu ju cjaim .
21                             C O U N T II- BREA C H O F TH E C O VEN A NT O F

                                        G O O D FA ITH A ND FA IR D EA LIN G
                                               (AeainstaIl Defendants)
24           43.     Plaintiffre-allegesand incorporatesby refèrenceherein every allegation contained
   in paragraphs 1through 42,inclusive asthough setforth in fullherein.
26         44.   Layt-ield isthe successorin interestto the M LH contractswith Lendersand with
      M LH 'Sqgreem ents w ith L& B .
28
             45.     Plaintiffwasabeneficio of-thecontractswiththelendersand with theclients.
                                               .




                                                        8
Case 2:18-ap-01315-NB        Doc 1 Filed 10/11/18 Entered 10/11/18 15:20:42              Desc
                             Main Document     Page 9 of 63

      There isan im plied covenantofgood faith and fairdealing in the A greem ents thatlendersw illnot

      doanythingthatwillinjtzretherightofPlaintifftoreceivethebenefitsoftheagreement.
             46.W ithoutauthorization orpennission ofPlaintiff,lenders,through itsprincipals
  4 abandoned performanceundertheagreem entsand choseto wrongfully targetPlaintiffforcrim inal
      prosecution ratherthan sim ply follow C alifonzia law and collecttheirrightfulm oney.
             47. ln so doing,lendersunilaterally,and w ithoutthe agreem entofPlaintiff,took action
  7 which deprived Plaintiffofthefullbenefitofthe Representation Agreem entand lenderagreements,
  8 by ensuring thatthenmountavailable forpaym entofattorneys'feeswould be lessthan would be
  9 available to Plaintift'had lendersand Pachulskinottaken such action.73.Asa directand proxim ate

      restlltofLender'sandPachulski'sactionsasallegedabove,Plaintiffhasbeen injured andsuffered
      dnm ages in an am ountto be proven attrial
 12                  C O U NT III-IN TER FER ENC E W ITH CO NTR ACTU A L RELA TIO N S

 13                                              lAgainstPachulski)
 14          48. Plaintiffre-alleges and incorporatesby reference herein every allegation contained in
 15 paragraphs 1 through 47,inclusive,asthough setforth in tkzllherein.
             49.Therewasavalid contractualarrangementbetween Plaintiff,theclientandthelenders,
      ofw hich Pachulski,w asaw are atallrelevanttim es.
 18          50. Pachulskiacted intentionally to 1interfere with thecontractualrelationshipbetween
 19 Plaintiff,the clientandthe lenders.
 20          51.On infonnation and belief,Pachulskitook action to induce the clientsto term inate the
 21 contractualrelationship w ith Plaintiffby,inter alia,m aking false m ld/orm isleading claim s
      regarding Plaintifffleeingthecountry,shutting down hislaw firm,by inducing theclientsto take
      such actionsunderthe prem ise thatthe clients m ay receive a greater recovery than to w hich the
24 clientswereentitled,andby inducing lendersto file agroundlesscrim inalcomplaintforthe
25 purpose ofleveraging orextca-
                               ting apaym entoffeesto Pachulskiand his1aw firm .
26           52.As a directand proxim ate resultofthe acts and (
                                                               Jm issions ofPachulski,there w as a
      breach ordisruption ofthecontractualrelationship between Plaintiff,theclientsandthelenders.
28 This can be easily dem onstzated by the sim ple factthatneitherthe clientsnorthe lenders once



                                                       9
Case 2:18-ap-01315-NB        Doc 1 Filed 10/11/18 Entered 10/11/18 15:20:42               Desc
                             Main Document    Page 10 of 63

      com m unicated w ith Plaintiffonce Pachulskiinfected them w ith hisfalse narrative.
             53.As a directand proxim ate resultofthe acts and om issionsofPachulski,Plaintiffw as
      injuredandsuffereddamagesinanamounttobeprovenattrial.
             54.Theaforementioned actsofPachulskiwereundertakenknowingly and intentionally and
      are w illful,oppressive,and m alicious.Plaintiffistherefore entitled to punitive and exem plary
      damagesfrom Pachulski,and each ofthem ,in an amountto befixed by thetrieroffactsufficientto
      punish Defendants and deter others from sim ilarconductin the future.
  8                           C O UN T IV -IN TENT IO NA L IN TER FER EN CE W ITH
  9                                PR O SPECT IV E EC O N O M IC A D VA NTA G E
             55. Plaintiffre-alleges and incorporatesby reference herein every allegation contained
      in paragraphs 1through 54,inclusive,asthough setforth in fullherein.
             56.Atthe tim e Pachulskiengaged in the acts and om issionsalleged above,he knew that
      Plaintiff,thelendersand theclientswere in an economicrelationship thatprobably would have
 14 resulted in an econom ic benefitto the Plaintiff.
                 Pachulskiacted intentionally to disrupttherelationship between Plaintifftheclientsand
      lender,including through theactsand omissionsalleged above.
             58. .The acts taken bypachulskiconstituted m isrepresentation and/orothertortious
 18 conduct.
             59. .A sa directand proxim ate resultofthe acts and om issionsofPachulski,the
20 relationship between Plaintiff theclientsand lenderswasdisrupted.
             60.A s a directand proxim ate resultofthe acts and om issions ofPachulski,Plaintiffw as

      injuredandsuffereddamagesinanamounttobeprovenattrial.
             61.The above-alleged acts ofPachulskiw ere undertaken know ingly and intentionally and
24 arewillful,oppressive,and malicious.Plaintiffisthereforeenthled to ptmitive and exem plary
25 damagesfrom Pachulskiand each ofthem ,in an amountto befixed bythetrieroffactsufficientto
      punish Defendantsand deterothersfrom sirniiarconductin the futtlre.
                                                           ,




28
Case 2:18-ap-01315-NB         Doc 1 Filed 10/11/18 Entered 10/11/18 15:20:42             Desc
                              Main Document    Page 11 of 63

                                             C O UN T V -NE G LIGE N CE

                                               tAgainstAIlDefendants)
               62.Plaintiffre-allegesand incorporatesby reference herein every allegation contained in
 4 paragraphs 1through 61,inclusive,asthough setforth in fullherein.
               63.Lendersfailedto exercisereasonable carein perfectingtheirlien and securingtheir
      rightfulproceeds.They took theadvice ofpeoplewith littleto no knowledgelike TDF and
      Pachulskiand carelessly relied on pooradvise. Assophisticated lenders,thelendersfailed to
  8 secureadequaterepresentation knowledgeablein Californialaw to protecttheirinterests.Asa
      result,they failed to collecttheirrightfulmoney andnow seekto collectfrom Plaintiffand cause
      him tobecharged crim inally.
               64.Theactionsand inactionsofLendersw ere asubstantialfactor in causing Plaintiff's
      harm .
               65.Pachulskifailed to exercisereasonable carein administeringL&B Settlem ents.
      Pachulskifailed toread thecontracts,which isabasic duty and failedto understand lien law.As
      som eonewhoholdshim selfouttobesophisticated,Pachulskicaused harm to Plaintiffby refusing
      to recognizethecontractssigned by Plaintiffwhich caused Plaintiffharm .
 17            66. A s a directand proxim ate resultofthe acts and om issions ofPachulskiand the lenders,

 18 Plaintiffwasinjured andsuffereddamagesin annmounttobeprovenattrial
 19

                                               PM YER FOR RELIEF
               W HEREFO RE,Plaintiffpraysfor an aw ard in hisfavor as follow s:
               1.A declaration deterlnining the entitlem entoffeesforeach ofPlaintiff,Pachulskiandthe

23 lendersandany suchotherdeclaratoryreliefastheCourtdeemsjustandproper.
24             2. Specialdamagespurstlantto Plaintiff'sSecond,Third,Fourth,And Fifth Causesof
25 A ction in an am ountto be proven attrial;
               3. Punitiveand Exem plary damagespursuantto Plaintiff'sThird and Fourth Causesof
27 Action in an am ountto beproven orestablished attrial;
28             4.An award ofcostsasallowed underapplicablelaw;
Case 2:18-ap-01315-NB       Doc 1 Filed 10/11/18 Entered 10/11/18 15:20:42      Desc
                            Main Document    Page 12 of 63


             5.Anaward ofpre-judgmentandpost-judgmentinterestasallowedunderapplicablelaw;
             6.ForsuchotherandfurtherreliefasthisCourtmaydeem justandproperandthatis
      available to Plaintiffunderthe law




      Dated:Septem ber30,2018                      zt&/philipJ Layfl -eld
                                                   Philip Layfield in Pro Per
 7

  8




 11
 12

 13




 16


 18




22
23
24
25

26
27
28
Case 2:18-ap-01315-NB   Doc 1 Filed 10/11/18 Entered 10/11/18 15:20:42   Desc
                        Main Document    Page 13 of 63

  1                                     EX H IBIT 1


 3
 4




 7
 8
 9




 12
 13




 17
 18
 19
20




23
24
25


27
28
    Case 2:18-ap-01315-NB        Doc 1 Filed 10/11/18 Entered 10/11/18 15:20:42                 Desc
                                 Main Document    Page 14 of 63


Message 1 of5
                                                                                    Sentat:6/7/2017 2:38:38 PM


Fw :P hilip Layfield - P ineda m inors com ps 2
  From: AdvancedLegalCapi  talLLC <advancedlegalcapital@ msn.com>
     To: PhilipLayfield<p@maximumlegalsewices.com>.ToddD Wakefiel d<t.wakefi
                                                                           eld@ maximum-legal.com>
    Cc: bdelorenzo@drbmail.com,vbucar@drbmail.com



  Todd and Phil:
  Pleaseseebelow from Brock Delworenzo.Tomorrow (Thursday 6-8-17)between 9am and llam PDT
  works for him ,

  Thanks and Iet us know ifthere are any changes.



  Best regards,

  Jonathan
  Presidentand GeneralCounsel
  Advanced LegalCapital,LLC lLaw Firm Financing Group
  Spec/a//zed Funding and Financing forthe LegalProfession
  (o)855.2JD,FUND (855.253.3863)
  (f) 855.238.3299
  (e) advancedlegalcapitale
                          k msnxcom
  (w)www.AdvancedLenalcanital.com


   From:BrockDeLorenzo <bdelorenzo@ drbmail.com>
  Sent:W ednesday,June7,2017 11:30 AM
  To:Advanced LegalCapitalLLC;Vince.Bucar
  Subjett:RE:PhilipLayfield-Pinedaminorscomps2

  Tom orrow m orningw orksgreat.Thankyou


  From:AdvancedLegalCapitalLLC(mailto:advancedlegalcapi
                                                      tal@msn.com)
  Sent:W ednesday,June07,2017 2:29 PM
  To:Vince.Bucar<vbucar@ usclaims.com>;Brock Del-orenzo <bdelorenzo@ drbmail.com>
  Subject:Fw:PhilipLayfield-Pinedaminorscomps2

  Vince and Brock:
  Please see below from Todd W akefield regarding PhilLayfield's availability forBrock's call.Philcan do it
  tom orrow between 9am and llam PDT.Todd asks thatyou please callPhilat949-439-0048,orget
  Case 2:18-ap-01315-NB                           Doc 1 Filed 10/11/18 Entered 10/11/18 15:20:42                                Desc
                                                  Main Document    Page 15 of 63
back to Todd and Philw ith a num berand Philcan dialBrock directly.Ifyou need it Phil's em ailaddress
is D@ m axim um lenalservices.com .

Thanks.

Best regards,

Jonathan
Presidentand GeneralCounsel
Advanced LegalCapital,LLC ILaw Firm Financing Group
Specialized Funding and Financing for the LegalProfession
(o)855.2JD.FUND (855.253.3863)
(f) 855.238.3299
(e) advancedleqalcaDitallm sn,com
(w)www.AdvancedLeaalcaDital.com

From :Todd D W akefield <t.wakeseldl maximum-lecal.com>
Sent:W ednesday,June7,2017 11:19 AM
To:Advanced LegalCapitalLLC
Cc:Philip Layfield
Subject:RE:Pinedaminorscomps2

Jonathan- Philcan do i
                     ttomorrow between 9am and llam PDT.Please callhim at949-439-0048,orgetbackto us
with anum berand Philcandialthe underwriterdirectly.Thanks.



     f..'
        l(,,J
          .. .
            .fs./
                'r
                1 è
                  '
                  /.ï.9
                  ,
                  .   /''%
                         /7
                         J..4/Iâ
                               t.tv
                                  %1q
                                    f.'1
                                       'l
                                        o
                                        ,#F
                                        J#7.#1:
  1'k.).1
     x. 12
         r
         .r
          .'
           .'
            .?
             tc/
               .&
                *
                .J:




  E-mail:t.wakefiel
                  da maximum-l
                             eaal.com
  Phone:(435)602-4544 .Fax:(800)644-9861 *www.maximum-leaal.com
Maximum Legal(Utah),LLC *2720 Homestead Road Suite200 *ParkCi
                                                            ty*UT *84098 *United
States
Thismessage isconfidential.ItImay also be privileged c)rotherwise protected bythe vvorkproductdoctrineorotherlegalrules.Ifyou
havereceived itby mistake please Ietusknow by e-mailreply,anddelete itfrom yotïrsystem.Yctlmaynotcopy thismessageor
discloseitscontentsto enyone.Please send usby faxany messagecontalnïngdeadtinesasincominge-mails may notbescreenedfor
responsedeadlines.The integrity andsecurityofthis messagecannctbeguaranteedon thelnternet.Maxlmum Legalis anational1aw
flrm whlch operatesthrougha numberofprofesgionalflrmsandconstituententities(tine MemberFlrrrsllocetedthroughotltthe United
Statesto provideIegaland otherclientrelated professionalservices.The MemberFirmsareconstitutedand regulated in accordancewith
relevantIocalregulatow and Iegalrequlrements.The use ofthe nameMaxirf3um Legalisfordescription purposesonly and doesnotimply
thataIIMemberFirmsare in apartnershlpwith/orare partof,Maximum t-egal,Lt.C.Therespoqsibillty fortheprovisjon ofser-vicestothe
clientisdefined inthetermsoftheengagementbetween the MemberFkrm andthe client.



From:Advancedt-egalCapitalLLC (mail
                                  totadvancedlecalcaoi
                                                     tal/msn.com)
Sent:W ednesday,June 7,2017 12:13 PM
To:Todd D W akefield<t.
                      w akeseldp m axim um-leaal.com>
Subject:Re:Pinedaminorscomps2

Todd:
 Case 2:18-ap-01315-NB            Doc 1 Filed 10/11/18 Entered 10/11/18 15:20:42                   Desc
                                  Main Document    Page 16 of 63
The attorney underwriter reviewing this request would like to speak with Philip Layfield to com plete his
norm aldue diligence.The underwriter's nam e is Brock DeLorenzo,Associate Counselwith DRB Capital.
W e are working together on this application and this is standard practice forthis type ofadvance.The
soonerthis occurs the soonerwe can get an approvaldecision,

W ould it be possible to set up such a callbetween Philand the underwriter? The callcan be
scheduled at Phil's convenience.Please Iet m e know via reply em ailwhattim e and num berto calland I
w illadvise Brock to schedule. IfPhilwould preferto callBrock please Ietm e know whattim e and Iw ill
provide his num ber.

Thanks.

Bestregards,

Jonathan
Presidentand GeneralCounsel
Advanced LegalCapital,LLC lLaw Firm Financing Group
Spec/a//zed Funding and Finandng for the LegalProfession
(o)855,2JD,FUND (855.253.3863)
(f) 855.238.3299
(e) advancedleaalcaoital@nlsn.com
(w)www,AdvancedLeqalcaoital,com

From :Todd D W akefield <t.wakeheldp maxim um-leaal.com l
Sent:W ednesday,June 7,20177:02AM
To:Advanced LegalCapitalLLC
Ct:Philip Layfield
SubjeEt:RE.Pinedaminorscomps2

Jonathan,

           To clarify,Iam notthe CEO ofM aximum LegalHoldings.PhilistheCEO ofthatentity,which isidenti   fied in
         the documentsasthe entityto whichfeesare to be pald directly.Irun adiferententlty.Itisrelated,but
         distinct.Although Iam assisting Philin getting youthe materialsneededforthe financing,neitherInorthe
         entityofw hich Iam CEO isa participantin thistransaction.
    2.     W e expectto have thefullyexecuted release shortly,and Iwillforward itto you.
    3.     Thisisbeing scheduled forconfirmationata meetingofthe county board ofsupervisors,butthathasnot
         yetoccurred.
           W ewilldoublecheckon any missingrep agreementsand follow-up withthesame.
           The courthasthediscretionto approve,modifyordisapprovethe minor'scomp petitionsasitseesfi       t.
         However,there isno applicable cap onfees,and no guideline indicatingthat40% isnotacceptable.Onthe
         contrary inthe lasttwoyears,we have notseen asingle petit-  ion denied ormodified downwardfrom our
         standard 40% rate.
    6.     Iwillsendyou thedate forthe minorscomp hearings.
    7.     Idon'tknow ofanyco-counselonthiscase,andtheonlyagreementofM axim um LegalHoldingsto share
         feesthatIam awareofiswi    th L&B.
    8.     Iknow nothing aboutPesinTrustIIIorany otherentitiesin whichPhilm ay be involved personally.
  Case 2:18-ap-01315-NB                        Doc 1 Filed 10/11/18 Entered 10/11/18 15:20:42                                    Desc
                                               Main Document    Page 17 of 63




   ((,
     .
     3( .- .             . 4
  C Vf
     sl'


  E-mail:t.wakefiel
                  de maximum-leoal.o m
  Phone:(435)602-4544 *Fax:(800)644-9861 .www.maximum-l
                                                      eqal.com
Maxlmum Legal(Utah)#LLC *2720 flomestead Road Suite200 +ParkCi
                                                             ty *UT *84098 *Uni
                                                                              ted
States
This messageisconfidential.Itmayalso beprtvilegedorotherwise protected bythework productdoctrine orotherIegalrules.Ifyou
lnave received itbymistakeyplease Ietusknow bye-mailreply,and öelete itfrom yoursystem.Youmay notcopythismessageor
disclose itscontentsto anyone.Pleasesend usby faxany messagecontaining deadlinesasincoming e-mailsmay notbe screened for
response deadllnes.Theintegrityandsecurity ofthismessage cannotbegtlaranteed onthe Internet.Maximum Legalisa nationalIaw
firm whichoperatesthroughanumberofprofesskonalfirmsandconstituententities(theMemberFirms)locatedthroughouttheUnlted
Statesto provide legalandotherclientrelated professionalservices,TbeMemberFlrmsare constituted and regulatedinaccordalnce with
relevantIocalregulatory and Iegalrequirements,Theuseofthe name Maximum Legalisfordescriptionpurposesonly and doesnotimply
thataI1MemberFirmsareina partnership with,orare partof,Mayimum Legal,LLC.The responsibilityforthe provisionofselwicesto tlne
clientisdefined in theterrnsofthe engagementbetweenthe MemberFirm and theclierlt.



From:AdvancedLegalCapitalLLCgmailto:advancedlecalcani
                                                    tal@msn.com)
Sent:Tuesday,June 6,2017 12:08 PM
To:Todd D W akefield<t.wakeheldp maximum-leaal.coml
Subject:Re:Pinedaminorscomps2

HiTodd:

Things are progressing wellon an expedited basis,and the attorney underw riterhas sentm e some
issues that need to be addressed priorto requesting finalapproval:

1, W illneed Todd Wakefield's SSN forsearches (asMaxim um LegalHoldings LLC isthe applicantfor
funding andTodd Wakefiled isthe CEO ofMaximum Legal).
2.    The Release needs to be signed by Layfield,defendant's counselCunningham ,and a County
representative as Iisted on the Release - Due to the amountofthis request?the investm ent group
would require a fully executed Release.

3.     Have the Riverside County Board ofSupervisors and the CSAC-EIA GL2 Com m ittee approved this
Settlem ent? Ifso,please provide that docum entation.

4.        Please confirm aIlclients ofthe firm in this case and provide aIIRetainerAgreem ents foradults
and minors(executed by GALs).Asfaras the underwritercan determine,the only retaineragreement
provided was signed by Jasm ine Pdneda and referenced the clientas Rosa Pineda only.Itappears the
firm was also retained by Elizabeth Edney as Guardian Ad Litem forJasm ine Pineda,Jessica Pineda,and
Esm eralda Pineda,The Release also Iists Angelina Montez,by GAL Adriana Blanco;Rosa Pineda;and
DanielCortez as well,

5.        Is there a possibility ofthe Courtreducing attorney fees from 40% to a lowernum ber? Ifso,
w hat is the w orstcase scenario?
  Case 2:18-ap-01315-NB                       Doc 1 Filed 10/11/18 Entered 10/11/18 15:20:42                                    Desc
                                              Main Document    Page 18 of 63
6.        W hen is the Courtscheduled to hearaIIpetition ofm inors?

7,    Is there Co Counselon any ofthese clients in this settlem ent? Ifso, please provide the fee split
agreem ents ifapplicable.

8.     Also,one adm inistrative point -a search using Philip Layfield's SSN turned up a ''Pesin Trust 111''.
Any inform ation on whatthatm ight be,orcould this be an error based on a transposed SSN?

Please provide yourresponses to the above via reply em ailand Iwillforward to the attorney
underw riter.Please Iet m e know i
                                 fyou have any questions.

Thanks.

Bestregards,

Jonathan
Presidentand GeneralCounsel
Advanced LegalCapital,LLC lLaw Firm Financing Group
Spec/a//
       '
       zed Funding and Financing for the LegalProfession
(o)855.2JD.FUND (855.253.3863)
(f) 855.238.3299
(e) advancedleqalcaDitalo
                        umsn.com
(w)www,AdvancedLeoalcanital.com

From :Todd D W akefield <t.wakeieldp maxim um-lecal.com l
Sent:M onday,June 5,2017 5:51PM
To:Advanced LegalCapitalLLC
Subject:Pinedaminorscomps2

Jonathan- Here isthe second batch ofminorscomp documents.



  .
  z
  y
  ùs
   4
   fs
    ,
    l
    .C
     3jGjg . Yk.
               CjjCjj.
                     y
                     j
  C û


  E-mail:t.
          w akefielda maximum-l
                              enal.com
  Phone:(435)602-4544 .Fax:(800)644-9861 *www.maximum-leaal.com
Maximum Legal(Utah),LLC *2720 Homestead Road Suite 200 *ParkCi
                                                             ty*UT @84098 *United
States
Thismessage isconfidential.ltmay alsobe prlvileged orotherwise protectedbythe workproductdoctrineorotherIegalrules.Ifyou
have r'eceived itby mistake,please Ietusknow by e-mailf'eply,anddelete itfrom yoursystem.Youmay notcopythismessage or
dlsclose itscontentstoanyone.Please send usbyfaxarly messagecontainin:deadlinesasincominge-mails may notbescreened for'
responsedeadlines.The inteqrity andsecurity ofthîsmessage cannotbeguaranteedonthe Jnternet.Maximtlm L-egalis anatlonal1aw
firm whichoperatesthroughanumberofprofessionalfirmsandconstituententities(theMerïtberFirnns)locatedthroughouttheUnited
Statestoprovide Iegalandotherclientrelated professîonalservices.The Merinberf7rmsareconstitutedand regulated inaccordancewith
relevantlocalregulatoryand legalrequirements.The use ofthe name Maximum Legalisfordescrlption purposesonly anddoesnotimply
thataIIMemberFirmsareina partnershipwith,orare partof,Maximum Legal,LLC.The responsibility forthe provision ofserwicesto the
clientisdeflned in thetel'msofthe engagem entbetween the MemberFirm and theclient.
      Case 2:18-ap-01315-NB                        Doc 1 Filed 10/11/18 Entered 10/11/18 15:20:42                                       Desc
                                                   Main Document    Page 19 of 63




    Thismessageand anyattachmentsmaycontainconfidential,proprietaryand/orIegally-protected
    inform ation.Ifyou are notthe addressee and an intended recipient,please do notread,copy,forw ard,
    print,use ordisclose this m essage orany attachm entsto others;also,please notify the senderby replying
    to this m essage,and then delete itfrom yoursystem .Thankyou.




Message2 of5
                                                                                                                           Sentat:6/7/2017 11242:36 PM


F        :P hilip Layfield - P ineda m inors com ps 2
  From: ToddD Wakefield<t.wakeGeld@maximum-legal.com>
    To: PhilipLayfi
                  eld<p@ maximumlegalsewices.com>



    Phil- Idon'tknow ifyouwant/needtogivethisguyadifferentphonenumberforyourcallinthemorning,butthe
    Iastcouple oftimeslhave tried to callonyour949-439-0048 number,thecallhasfailed togothrough.Don'tknow if
    there isa problem withthatphone,butjustwantto make sure you're ableto getthiscallfrom theseguysinthe
    morningonthefinancing since it'simportant.



      Todd D.W akefield
      CEO


      E-mai
          l:t.wakefi
                   elde maximum-leaal.com
      Phone:(435)6024544*Fax:(800)644-9861 *www.maximum-leual.com
    Maximum Legal(Utah),LLC *2720 Homestead RoadSui
                                                  te 200 *ParkCity.UT *84098*Uni
                                                                               ted
    States
    This message isconfidential.ltmay also be privileged orrltùerwiseprotected by theworkproductdoctrineorotherIegalrules.If'you
    have received itby mistake,pleaseIetusknow bye-mailreply,and deletebtfrom yoursystem.You maynotcopy thismessageor
    disclose itscontentsto enyone.Pleasesend usby fax anymessage contaiqîng deadlinesasincominge-lnailsmaynotbe screenedfor
    response deadllnes.The Integrityand security()fthisr'
                                                        aessagecannlltbe guaranteed cn theInternet.Maxirrlum Legalise nationallaw
    firm whichoperatesthroughanumberofprofessionalfirmsandconstituententlties(theMemberFirms)IocatedthroughotlttheUnited
    Statesto provideIegaland otherclientreleted professionalservices.'rhe McmberFirmsareconstituted andregulated in accordance with
    relevantIocalregulatoryand Iegalrequlrements.Theuseofthenarne MaxdrnurrtLegallsfordescriptlon purposesonly and does notimply
    thatalIMemberFirmsare in apartneahipwith orare partuf,Maxirnum Leqal I..L.C.Theresponsibîlitzyrorthe p'-ovision ofservicestothe
    clientisdefined inthetermsoftheengagementbetweenthe MemberFirm andthe client.



    From:Advanced LegalCapitalLLC (mailto:advancedlegalcapital@ msn.com)
    Sent:W ednesday,June 7,2017 12:39 PM
 Case 2:18-ap-01315-NB         Doc 1 Filed 10/11/18 Entered 10/11/18 15:20:42             Desc
                               Main Document    Page 20 of 63

To:ToddDWakefield<t.wakeseld@vaximum-legal.coml;PhilipLa@ eld<p@maximumlegalservices.com>
Cc:BrockDeLorenzo <bdelorenzo@ drbmail.com>;Vince Bucar<vbucar@ drbmail.coml
Subject:Fw:PhilipLayfield-Pinedaminorscomps2

Todd and Phil:
Please see below from Brock Del-orenzo.Tomorrow (Thursday 6-8-17)between 9am and llam PDT
works for him .

Thanks and Iet us know ifthere are any changes,


Best regards,

Jonathan
Presidentand GeneralCounsel
Advanced LegalCapital,LLC lLaw Firm Financing Group
Spec/a//zel Funding and Financing for the LeqalProfession
(o)855.2JD.FUND (855.253.3863)
(f) 855.238,3299
(e) advancedleaalcaDital@msn.com
(w)www,AdvancedLeoalcaoital.com


From :BrockDeLorenzo <bdelorenzop drbmail.com>
Sent:W ednesday,June7,2017 11:30 AM
To:Advanced LegalCapitalLLC;Vince.Bucar
Subjett:RE:PhilipLayseld-Pinedaminorscomps2

Tom orrow morningworksgreat.Thankyou


From:AdvancedLegalCapitalLLCImailto:advancedlelalcaDitalpmsn.coml
Sent:W ednesday,June07,2017 2:29 PM
To:Vince.Bucar<vbucarl usclaims.coml;BrockDel-orenzo <bdelorenzo/ drbmail.coml
Subject:Fw:Philip Layfield -Pineda minorscomps2

Vince and Brock:
Please see below from Todd Wakefield regarding PhilLayfield's availability forBrock's call,Philcan do it
tom orrow between 9am and llam PDT.Todd asks thatyou please callPhilat 949-439-0048,orget
back to Todd and Philwith a num ber and Philcan dialBrock directly.Ifyou need it Phil's em ailaddress
is Da m axim um legalservices.com ,

Thanks.

Best regards,

Jonathan
Presidentand GeneralCounsel
  Case 2:18-ap-01315-NB                       Doc 1 Filed 10/11/18 Entered 10/11/18 15:20:42                                       Desc
                                              Main Document    Page 21 of 63

Advanced LegalCapital,LLC ILaw Firm Financing Group
Spec/a//zed Fundinq and Financinq forthe LegalProfession
(o)855.2JD.FUND (855.253.3863)
(f) 855.238,3299
(e) advancedleaalcaoitall msnxcom
(w)www.AdvancedLeaalcanital,com

From:Todd D W akeseld<t-wakeseldp m aximum-lexal.coml
Sent:W ednesday,June 7,2017 11:19 AM
To:Advanced LegalCapitalLLC
Ce:Philip Layfield
Subjed:RE:Pinedaminorscomps2

Jonathan- Philcan do ittomorrow between 9am and llam PDT.Please callhim at949-439-0048,orgetbackto us
witha numberand Philcan dialthe underwriterdirectl
                                                 y.Thanks.

                                                            j;
                                                             ' .                       ,
                                                                                       J            .:
                                                                                                     ,                        ).
                                                            j,u        tt S-/?$,:     .
                                                                                      1-'
                                                                                        wt,t'
                                                                                            ;
                                                                                            lX.11tlff1-           l
                                                                                                                  '
                                                            j
                                                            '
                                                            q       *-f
                                                                Ie aI s-
                                                                      a
                                                                      'o.of
                                                                          z'
                                                                           ..y.,
                                                                           f   /%
                                                                                u+.a(*
                                                                                     4 zx.
                                                                                         ;
                                                                                         p
                                                                                         tg
                                                                                         . yj
                                                                                           u wq-g
                                                                                             o. .&
                                                                                                ,î1n'
                                                                                                   ,.
                                                                                                    .axH  r
                                                                                                          .,-p4.- f
                                                                                                       l uj       j
  Todd D.W akofield                                         g
                                                            '
                                                                                       ,

                                                                                                                              j
  CEO                                                       :
                                                            .
                                                            .                         !g
                                                                                       .
                                                                                       b)
                                                                                        tr
                                                                                      . .v:
                                                                                          j
                                                                                          'g
                                                                                           ,*
                                                                                            -
                                                                                            j;
                                                                                             ls n                             i
                                                                                                                              ('
                                                                                                                               .
                                                                                                                               E
                                                            l
                                                            i                                                                 q
                                                            ;
                                                            j
                                                            .                                                                 ).
                                                            j                                                                 j


  E-mail:t.
          w akefielde maximum-leqal.com
  Phone:(435)602-4544 .Fax:(800)644-9861 .www.maximum-leaal.
                                                           com
Maximum Legal(Utah),LLC *2720Homestead RoadSui
                                             te 200 *ParkCity*UT *84098 *United
States
Tlnis message isconfidential.ltmay also be prlvileged orothem iseprotected by theworkproductdoctrlneorotherlegalrules.Ifyou
have received itby mistake,please Ietusknow bye-mailreply,and deleteitfrom yotlrsystem.You maynotcopy thismessage or
disclose itscontentsto anyone,Pleasesend usby fax anymessage contilining deadlinesasinconlinge-mailsmaynotbe screenedfor
response deadlines.The Inteqrity andsecurityofthlsmessagecannctbe guaranteed on theInternet.Maximum LegalIsanationallaw
firm which operatesthrough anumberofprofessionalfirmsand constittlententlties(theMember'Firms)locatedthroughotlttheUnîted
Statesto provideIegaland otherclientrelated professionalservîces.The McmberFirmsarecoilstitutedandregulated in accordancewith
relevantltxa!regulatoryand legalrequirements.The use oftbe nameMaximtlm LegalksforJescriptpon ptzrposesJnlyand Joesnotimply
thataIIhlemberFirmsare in apartnershipwitb/orarepartof,Maximum Legal,LLC.The responsibilityfort13eprovision ofsewicestothe
dientisdefined inthetermsoftheengagementbetweenthe MemberFirm andthe client.



From:Advanced LegalCapitalLLC (mailto:advancedle/alcanitalp msn.com)
Sent:W ednesday,June7,2017 12:13 PM
To:Todd D W akefield <t.wakeheldp maximum-lecal.com>
Subjett:Re:Pinedaminorscomps2

Todd:
The attorney underw riterreviewing this request would Iike to speak with Philip Layfield to com plete his
norm aldue diligence.The underwriter's nam e is Brock DeLorenzo,Associate Counselwith DRB Capital.
W e are working togetheron this application and this is standard practice for this type ofadvance.The
soonerthis occurs the soonerwe can get an approvaldecision.

W ould it be possible to set up such a callbetween Philand the underw riter? The callcan be
Scheduled at Phil's convenience.Please Ietm e know via reply em ailw hattim e and num berto calland I
w illadvise Brock to schedule. IfPhllwould preferto callBrock please letm e know whattim e and Iwill
provide his num ber.
 Case 2:18-ap-01315-NB           Doc 1 Filed 10/11/18 Entered 10/11/18 15:20:42                    Desc
                                 Main Document    Page 22 of 63


Thanks.

Best regards,

Jonathan
Presidentand GeneralCounsel
Advanced LegalCapital,LLC lLaw Firm Financing Group
Specialized Funding and Financing for the LegalProfession
(o)855.2JD.FUND (855.253.3863)
(f) 855.238.3299
(e) advancedlenalcaDital@m sn,com
(w)www.AdvancedLeoalcaoital.com

From:Todd D W akefield <t.wakeseldp maximum-legal.com>
Sent:W ednesday,June7,20177:02 AM
To:Advanced LegalCapitalLLC
Ct:Philip Layfield
Subjed:RE:Pinedaminorscomps2

Jonathan,

   1.     To clarify,Iam notthe CEO ofMaximum LegalHoldings.PhilistheCEO ofthatentity,w hich isidentified in
        thedocumentsasthe entityto whichfeesareto be paid directly.Irun adifferententity.Itisrelated,but
        distinct.Al though Iam assisting Philin gettingyou the materialsneededforthe financing,neitherInorthe
        entityofwhich Iam CEO isa participantin thistransaction.
   2.     W e expectto havethefullyexecuted release shortly,and Iwillforward itto you.
   3.     Thisisbeing scheduled forconfirmation ata meetingofthe county board ofsupervi    sors,butthathasnot
        yetoccurred.
   4.     W ewilldouble checkonanym issing repagreementsand follow-up withthe same.
   5.    The courthasthe discretion to approve,modifyordisapprove the minor'scom p petitionsasitseesfit.
        However,there is no applicable cap on fees,and no guideline indicating that40% is notacceptable.O n the
     contrary,inthe Iasttwo years,we havenotseena single petition denied ormodified downward from our
     standard 40% rate.
   6. Iwillsend youthe dateforthe m inorscomp hearings.
   7. Idon'tknow ofany co-counselon thiscase,and the onlyagreementofM aximum LegalHoldingsto share
     feesthatlam awareofiswith L&B.
   8. Iknow nothingaboutPesinTrustIIIoranyotherentitiesinwhich Philmaybe invol     ved personally.




                                           !
                                           i
                                           1
                                           t
                                           .
                                           :-h
                                             :
                                             jy
                                              r
                                              jq           .              .
                                                                          ,              ;
                                           1ë
                                            E
                                            ,,
                                             E
                                             I
                                             j
                                             '          jj
                                                         .j.
                                                           ypss
                                                              .y
                                                               //sa.zj'
                                                                      yjaxj
                                                                          j'j'
                                                                             ltjj4).;    j
                                                                                         t
 Todd D.W akefield                         @
                                           L
                                           $
                                                   Ieqal
                                                     -'''
                                                          vcom?
                                                              'sa
                                                                ,
                                                                  1,
                                                                   3mag-es/
                                                                        - maxin7ul-n- 1
                                                                                      '
 CEO                                       ;
                                           1
                                           !
                                           i
                                                               jeqal
                                                                 vv -png                 4
                                                                                         .
                                                                                         7
                                           E                                             1
                                           I
                                           :
                                                                                         )
                                                                                         1
  Case 2:18-ap-01315-NB                        Doc 1 Filed 10/11/18 Entered 10/11/18 15:20:42                                    Desc
                                               Main Document    Page 23 of 63

  E-mail:t.wakefiel
                  da maximum-l
                             enal.œ m
  Phone:(435)602-4544 *Fax:(800)644-9861 *www.maximum-l
                                                      eqal.com
Maximum Legal(Utah)?LLC .2720 Homestead Road Suite200 *ParkCity*UT *84098 *United
States
Thismessage isconfidential.Itmayalso be privilegedorotherwise protected bythework productdoctrine orotherIegalrules.Ifyou
have received itby mistake,please Ietus know by e-mailreply,and clelete itfrom yoursystem.Youmay notcopythismessage Or
dlsclose Itscontentsto anyone.Please send usby faxany messagecolltainll): deadlinesasincorflirlg e-mailsmay notbescreened for
response deadlines.The integrityand security ofthlsmessage cannotbeguaranteed onthe Internet.Maximum Legalisa nationalIaw
firm whichoperatesthroughanumberofprofessionaltirmsandconstituententitles(theMemberFirms)IocatedthroughouttheUnlted
Statesto provide Iegalandotherclientrelatedprofessionalservices.TheMember'Firmsareconstittlted and regulated inaccordance with
relevantlocalcegulator'y and legalrequirements.The useofthe name Maximum LegalisfordescriptionpurposesOnlyanddoesnotimply
thataIIMemberFirmsareina partnershipwith,orare partof,Maximum Legal,LLC.The responsibility fortheprovisionofservicesto the
clientisdefined in thetermsoftheengagementbetween theMemberFirm and theclient.



From:AdvancedLegalCapitalLLC(mailto:advancedlecalcanitalpmsn.com)
Sent:Tuesday,June 6,2017 12:08 PM
To:Todd D W akefield <t.wakeseldp maximum-lecal.coml
Subject:Re:Pinedaminorscomps2

HiTodd:

Things are progressing wellon an expedited basis,and the attorney underwriter has sentm e som e
issues thatneed to be addressed priorto requesting finalapproval:

1. W illneed Todd Wakefield's SSN forsearches (asMaxim um LegalHoldings LLC isthe applicantfor
funding andTodd Wakefiled isthe CEO ofMaxim um Legal).
2.    The Release needs to be signed by Layfield,defendant's counselCunningham ,and a County
representative as Iisted on the Release - Due to the am ountofthis request,the investm entgroup
would require a fully executed Release.

3.     Have the Riverside County Board ofSupervisors and the CSAC-EIA GL2 Com m ittee approved this
Settlem ent? Ifso,please provide that docum entation.

4.        Please confirm aIIclients ofthe firm in this case and provide allRetainerAgreements foradults
and minors(executed by GALs).Asfaras the underwritercan determine,the only retaineragreement
provided was signed by Jasm ine Pineda and referenced the clientas Rosa Pineda only.Itappears the
firm w as also retained by Elizabeth Edney as G uardian Ad Litem forJasm ine Pineda, Jessica Pineda, and
Esm eralda Pineda.The Release also Iists Angelina Montez,by GAL Adriana Blanco;Rosa Pineda;and
DanielCortez as well.

5,     Is there a possibility ofthe Courtreducing attorney fees from 40% to a Iower num ber? Ifso,
what is the worstcase scenario?

6.        W hen is the Courtscheduled to hearaIIpetition ofm inors?

7.    Is there Co Counselon any ofthese clients in this settlem ent? Ifso, please provide the fee split
agreem ents ifapplicable,

8.     Also,one adm inistrative point- a search using Philip Layfield's SSN turned up a ''Pesin Trust111''.
Any inform ation on whatthat m ightbe,orcould this be an errorbased on a transposed SSN?

Please provide your responses to the above via reply em ailand Iw illforward to the atlorney
  Case 2:18-ap-01315-NB                       Doc 1 Filed 10/11/18 Entered 10/11/18 15:20:42                                             Desc
                                              Main Document    Page 24 of 63
underwriter.Please Ietm e know ifyou have any questions.

Thanks.

Bestregards,

Jonathan
Presidentand GeneralCounsel
Advanced LegalCapital,LLC ILaw Firm Financing Group
Spec/a//'
        zed Funding and Financing for the LegalProfession
(o)855.2JD,FUND (855.253.3863)
(f) 855.238.3299
(e) advancedlegalcaoitalo
                        amsnxcom
(w)www.AdvancedLenalcapital.com

From :Todd D W akefield <tmwakeseldp maxim um -lecal.com >
Sent:M onday,June 5,2017 5:51PM
To:Advanced LegalCapitalLLC
Subject:Pinedaminorscomps2

Jonathan- Here isthe second batch ofm inorscom pdocuments.


                                                                               jjjjF
                                                                               '
                                                                               ,   j
                                                                                   y)C.
                                                                                      >x
                                                                                     .'
                                                                               . ye...J
                                                                                      , f
                                                                                       ./;y
                                                                                        ./-,
                                                                                           .
                                                                                           '
                                                                                           k
                                                                                           l.
                                                                                            a
                                                                                            w
                                                                                           .4
                                                                                            '. .s
                                                                                             f.CJ.
                                                                                                 s
                                                                                                 o
                                                                                                 l;
                                                                                                  ..
                                                                                                  /1o
                                                                                                    #t-
                                                                                                    .
                                                                                                    $ .1'.
                                                                                                      1  y
                                                                                                         <.
                                                                                                          lj
                                                                                                           ,jy
                                                                                                           ....
                                                                                                             6y.z
                                                                                                                .
                                                                                                                j
                                                                                                                d,z
                                                                    ?
  Todd D-l
         //akefield                                                 1.
                                                                     1.
                                                                      !
                                                                      )(,.
                                                                      .  z
                                                                         d
                                                                         h.r
                                                                         j
                                                                         .
                                                                         ,
                                                                           s-
                                                                            # '
                                                                              hot
                                                                            ..1
                                                                              . '%
                                                                                 ,f). .j.
                                                                                        '
                                                                                        Xo
                                                                                        Q-
                                                                                         .a
                                                                                          .
                                                                                          ,
                                                                                         Ac
                                                                                          1z
                                                                                           j:
                                                                                           .
                                                                                           t ).
                                                                                             #
                                                                                             . j
                                                                                               a
                                                                                               ,.
                                                                                                rl.xo
                                                                                                a
                                                                                                f   s
                                                                                                    .g
                                                                                                     .kp
                                                                                                    tt
                                                                                                     :.
                                                                                                      . .,,sc
                                                                                                         .. o.j/.y
                                                                                                                 .)
                                                                                                                  ..
                                                                                                                   m
                                                                                                                   dg
                                                                                                                   ..x.
                                                                                                                      .x
                                                                                                                       . .j
                                                                                                                          .y
                                                                                                                           %.
                                                                                                                            ya
                                                                                                                             .9j
                                                                                                                               w.
                                                                                                                                jj
                                                                                                                                 ..
                                                                                                                                  yja
                                                                                                                                    wj
  C EO                                                                                   1d
                                                                                          f
                                                                                          <t
                                                                                           -
                                                                                           l
                                                                                           s
                                                                                           h
                                                                                           k
                                                                                           '
                                                                                           .C
                                                                                            2-
                                                                                            (:r'
                                                                                               ,'
                                                                                                x
                                                                                                .
                                                                                                $,
                                                                                                 1.
                                                                                                  l
                                                                                                  i .
                                                                                                    Tl
                                                                                                     j
                                                                                                     k
                                                                                                     -
                                                                                                     Q
                                                                                              t; j .,.
                                                                                               .      1
                                                                                                      4
                                                                                                      ,
                                                                                                      .
                                                                                                      .'
                                                                                                       y'''
                                                                                                          y
                                                                                                            '1'




  E-mail:t.wakefielda maximum-l
                              eaal.com
  Phone:(435)6024544 .Fax:(800)644-9861 *www.maximum-l
                                                     eaal.com
Maximum Legal(Utah),LLC *2720 Homestead Road Suite 200 *ParkCi
                                                             ty*UT *84098 *United
States
Thism essage Isconfidentlal.Itm ay alsobeprlvileged orothem ise protectedbythe workproductdtnctrlneor'otherlegalrules.Ifyou
havereceiveditbymistake,please Ietus know by e-mailr'eplv,anddelete itfrom yoursystem.Youmay notcopythismessage or
dlsclose1tscontentstoanyone.Please send usbyfaxany messagecontalningdeadlinesasincominge-mails may notbescreenedfor
responsedeadlines.The integrity andsecurity ofthism essage cannotbeguaranteedonthe Internet.Maximum Legalisa nationalIaw
firm whichoperatesthroughanumber'ofprofessionalfirmsandconstituententities(tineMemberFirms)locatedthroughouttheUnkted
Statesto provideIegajand otherclientrelated professionalser-vices,The MemberFirmsareconstitutedand regulatedin accordancewith
relevantlocalregulator'yand legalrequirements.The use ofthe nameMaximum Legal$sfordescription purposesonly and doesl3otimply
thataIIMemberFirmsare in i)partnershipwith,orare par'tof,Maximum Legal,LLC.The responsibility fortheprovislon ofselwicestothe
clientisdefined inthetermsoftheengagementbetween the MemberFirm andthe client.




Thismessageand anyatlachmentsrnaycontainconfidential,proprietaryand/orIegally-protected
inform ation.I
             fyou are notthe addressee and an intended recipient,please do notread,copy,forward,
print,use ordiscfose thism essage orany attachmentsto others;also,please notify the senderby repfying
to thism essage,and then delete itfrom yoursystem .Thankyou.
    Case 2:18-ap-01315-NB                   Doc 1 Filed 10/11/18 Entered 10/11/18 15:20:42                                    Desc
                                            Main Document    Page 25 of 63




Message 3of5
                                                                                                                 Sentat:6/8/2017 10:13:31AM


R e:P hilip Layfield - P ineda m inors com ps 2
  From: PhilipLayfield<p@maximumlegalsewices.com>
     To: ToddD Wakefield<t.
                          wakesel
                                d@ maximum-legal.com>



  Thathasn'tbeen m y cellnum berforalm ost2 years. lthasbeen forwarding to m y actualcellwhich is 949-
  616-0831.


         From :Todd D W akefield<t.wakeheld@ maximum-legal.com>
         Date:W ednesday,June 7,2017 at8:42 PM
         To:PhilipLayfield<p@ maximum legalservices.com>
         Subjeet:FW :Philip Layfield-Pinedaminorscomps2

         Phil- Idon'tknow ifyouwant/needtogivethisguyadi
                                                       fferentphonenumberforyourcallinthemorning,
         butthe Iastcouple oftimesIhave tried to callonyour949-439-0048 number,thecallhasfailedto go
         through.Don'tknow ifthereisaproblem withthatphone,butjustwanttomakesureyou'reabletogetthis
         callfrom theseguysinthe morningonthefinancing since it'simportant.

                                                         Ly,,
                                                         lj
                                                          'i$!cj
                                                               i,
                                                               E       j.
                                                                        #
                                                                        v.os
                                                                          ,.-,yj-
                                                                                s-avr-
                                                                                     jz.
                                                                                       jaxiy'
                                                                                            nun-!,
                                                                                                 a
                                                                                                 .
           Todd D .W akefleld                            '
                                                         E
                                                         '
                                                                  p
                                                                  .
                                                                  egal
                                                                     st.
                                                                       -
                                                                       '
                                                                       ,r>
                                                                         .l
                                                                          .
                                                                          x
                                                                          '.
                                                                           h
                                                                           '/
                                                                            ,tg at
                                                                                 /p
                                                                                  'm age  .
                                                                                          s/ ml
                                                                                              ax' dm um -
           CEO                                           i                     jegalspng



           E-mail:t.wakefelde maximum-leaal.com
           Phone:(435)602-4544*Fax:(800)644-9861 *www.maximum-lenalxcom
         Maximum Legal(Utah),LLC *2720 Homestead Road Suite200 *ParkCity *UT*84098
         * United States
         Thismessageisconfidential.Itmayalso beprivileged orotherwiseprotected by theworkproductdoctrjne orotherlegal
         rules.Ifyouhave received itby mlstake,please Ietus know by e-mailreply,and delete itfrom yoursystem.Youmay not
         copythismessageordisclose itscontentsto anyone.Pleasesend us byfaxany messagecontainingdeadljnesasincom ing e-
         mailsmay notbe screened for'responsedeadlines.The integrity andsecurityorthismessagecannotbe guaranteed chnthe
         Internet.Maximum Legalis anationallaw firm which operatesthrougha numberofprofessionalfirmsand constituententities
         (theMember'Firrns)IocatedthroughouttheUnitedStatestoprovideIegalandotherclientrelatedprofessionalservices,The
         MemberFirmsareconstltuted and regulated inaccordancewithrelevantlocalregujatory andlegalrequlrements.Theuseof
         tbe nameMaximum L-egalisfordescriptionpurposesonly anddoesnotimplythataIlMemberFirmsare ina partnership with,
         orarepartof,Maximum Legal,LLC.Theresponsibilityforthe rArovislon ofser-vicesto the clientisdefinedi;nthetermsofthe
         engagementbetweenthe MemberFirm and the client.



         From:Advanced LegalCapitalLLC(mailto:advancedlegalcapital@msn.com)
Case 2:18-ap-01315-NB        Doc 1 Filed 10/11/18 Entered 10/11/18 15:20:42                   Desc
                             Main Document    Page 26 of 63
    Sent:W ednesday,June7,2017 12:39 PM
    To:Todd D W akefield <t.wakeseld@ maxim um-legal.com >;Philip Layfield<p@ maxim um legalservices.com >
    Cc:Brock DeLorenzo<bdelorenzo@ drbmail.com>;Vince Bucar<vbucar@ drbmail.com >
    Subject:Fw:PhilipLayfield-Pinedaminorscomps2

    Todd and Phil:
    Please see below from Brock DeLorenzo,Tomorrow (Thursday 6-8-17)between 9am and llam
    PDT works forhim .

    Thanks and Iet us know ifthere are any changes.


    Best regards,

    Jonathan
    Presidentand GeneralCounsel
    Advanced LegalCapital,LLC ILaw Firm Financing Group
    Spec/a//zed Funding and Financing for the LegalProfession
    (o)855.2JD.FUND (855.253.3863)
    (f) 855.238.3299
    (e) advancedleaalcanitallm sn.com
    (w)www.AdvancedLeqalcaDital.com

     m

    From:BrockDeLorenzo <bdelorenzo/ drbmail.com>
    Sent:W ednesday,June7,2017 11:30 AM
    To:Advanced LegalCapitalLLC;Vince.Bucar
    Subject:RE:PhilipLayfield-Pinedaminorscomps2

    Tom orrow morningworksgreat.Thankyou


    From:AdvancedLegalCapitalLLC gmail
                                     to:advancedlecalcani
                                                        talamsn.com)
    Sent:W ednesday,June07,2017 2:29 PM
    To:Vince.Bucar<vbucarp usclaims.com >;Brock DeLorenzo <bdelorenzol drbmail.com>
    Subject:Fw:PhilipLayfield-Pinedaminorscomps2

    Vince and Brock:
    Please see below from Todd W akefield regarding PhilLayfield's availability forBrock's call.Phil
    can do it tomorrow between 9am and llam PDT.Todd asks thatyou please callPhilat949-439-
    0048,orgetback to Todd and Philwith a num berand Philcan dialBrock directly.lfyou need
    it Phil's em ailaddress is D@ m axim um leaalservices.com .

    Thanks.

    Best regards,

    Jonathan
Case 2:18-ap-01315-NB                   Doc 1 Filed 10/11/18 Entered 10/11/18 15:20:42                                       Desc
                                        Main Document    Page 27 of 63
    Presidentand GeneralCounsel
    Advanced LegalCapital,LLC 1Law Firm Financing Group
    Specialized Funding and Financing for the LegalProfession
    (o)855,2JD.FUND (855,253.3863)
    (f) 855.238.3299
    (e) advancedleaalcapitalocm sn,com
    (w)www,AdvancedLeaalcaoital.com

    From:Todd D W akefield<t.wakeseldp m aximum-leRal.com>
    Sent:W ednesday,June7,2017 11:19 AM
    To:Advanced LegalCapitalLLC
    Cc:Philip Layfield
    Subject:RE:Pinedaminorscomps2

    Jonathan- Philcan do ittomorrow between 9am and llam PDT.Pleasecallhim at949-439-0048,orgetback
    to uswitha num berand Philcandialthe underwriterdirectly.Thanks.

                                                     '
                                                         i/.QYj
                                                         J                         yy            .                     !
                                                         ''
                                                         @ u'
                                                            1
                                                            ,               j
                                                                            s
                                                                            ..
                                                                             jj
                                                                              yy
                                                                               ,
                                                                               -
                                                                               )z
                                                                                y
                                                                                .s
                                                                                 .
                                                                                 'o
                                                                                  ,)
                                                                                   ..
                                                                                    )g.
                                                                                      gwj
                                                                                        vy.
                                                                                          jaxjjy.
                                                                                                jj.
                                                                                                  jyy.
                                                                                                     jwg              ë
                                                                                                                      j
                                                                                                                      !
      pooo 0-v'f
               /ap-
                  xerledr
                        a                                1
                                                         i        IP(j1A1
                                                                        .pk'
                                                                           )O'
                                                                             .'
                                                                              n?S3.f?
                                                                                  ,    :f1'
                                                                                          3.t:
                                                                                             lQwvf
                                                                                                 .
                                                                                                 )w.
                                                                                                   a
                                                                                                   1;t,#,......        i
                                                         :                       'js?
                                                                                 j          j
      CEO                                                i
                                                         E
                                                         i
                                                                                    sj
                                                                                     ,
                                                                                     .y
                                                                                      Cy
                                                                                       j'N
                                                                                         Z
                                                                                         ,
                                                                                         .jvosjjRj z.
                                                                                                  é.                   .
                                                                                                                       .
                                                                                                                       r
                                                         j                                                             E
                                                                                                                       J



      E-mail:t.
              w akefielda maximum-lecal.com
      Phone:(435)602-4544 @Fax:(800)644-9861 *www.maximum-leaalxcom
    Maximum Legal(Utah),LLC *2720 HomesteadRoadSulte 200 *ParkCl
                                                               ty*UT *84098
    .United States
    Thismessage isconfidential.Itmay also be privileged orotherwise protected by the workproductdoctrineorotherIegal
    rules.Ifyou havereceived itby mistake,p'easejetusknow bye-mailreply,and deleteitfrom yoursystem.You maynot
    copy thlsmessage ordisclose itscontentstoanyone.PIease sendusbyfaxany message containing deadllnesasincomlnge-
    mails maynotbescreenedforresponse deadlines.'Theintegrityand securityofthismessage cannotbe guaranteedonthe
    Internet.Maxim um Legallsa rtationalIaw firm whichoperatesthrough anumberogprofessionalfirm sandconstituententities
    (the Member'Flrms)Iocated throughoutthe United Statesto provide Ieçaland otherclientrelated progessionalservlces.The
    Mernber'Firmsareconstitutedand r'egulated in accordarlcewith relevantlocalregulatoryand legalr'equirenlents.The use of
    the name Maximum Legalisfordescription purposesonlyand does notimply thataIIMemberFirmsare in apartnershipwith,
    orare partof,Maxim um Legal,I
                                -LC.The responsibility forthe provisionofservicestothe clientis defined lnthetermsoftl3e
    engagementbetweenthe MemberFirm arqd theclient.



    From :Advanced LegalCapitalLLC Emailto:advancedlecalcaoitalp msn.com)
    Sent:Wednesday,June 7,2017 12:13 PM
    To;Todd D W akefield <t.wakeseldp maxim um-lelal.com>
    Subjett:Re:Pinedaminorscomps2

    Todd:
    The attorney underwriter review ing this request would Iike to speak with Philip Layfield to
    com plete his norm aldue diligence.The underwriter's nam e is Brock DeLorenzo,Associate
    Counselwith DRB Capital,W e are working togetheron this application and this is standard
    practice forthis type ofadvance.The soonerthis occurs the soonerwe can getan approval
    decision.

    W ould it be possible to setup such a callbetween Philand the underwriter? The callcan be
    scheduled at Phil's convenience.Please Ietm e know via reply em ailw hattim e and num berto
Case 2:18-ap-01315-NB        Doc 1 Filed 10/11/18 Entered 10/11/18 15:20:42                Desc
                             Main Document    Page 28 of 63
    calland Iwilladvise Brock to schedule. IfPhilwould preferto callBrock please Iet m e know
    whattim e and Iwillprovide his num ber.

    Thanks.

    Best regards,

    Jonathan
    Presidentand GeneralCounsel
    Advanced LegalCapital,LLC 1Law Firm Financing Group
    Specialized Funding and Financing for the LegalProfession
    (o)855.2JD.FUND (855.253.3863)
    (f) 855.238.3299
    (e) advancedleoalcaDital@m sn.com
    (w)www,AdvancedLeualcaoital.com

    From:Todd D W akefield <t.
                             w akeNelda maximum-leaal.coml
    Sent:W ednesday,June7,2017 7:02 AM
    To:Advanced LegalCapitalLLC
    Cc:Philip Layfield
    Subjeet:RE:Pinedaminorscomps2

    Jonathan,

              To clarify,Iam nottheCEO ofM aximum LegalHoldings.Philisthe CEO ofthatentity,which is
            identified inthedocumentsasthe entitytowhichfeesareto bepaid directly.Irun adiferententity.
            Itisrelated,butdistinct.Although Iam assisting Philin getting you the materialsneeded forthe
            financing,neitherInorthe entityofwhich 1am CEO isa participantinthistransaction.
       2.     W e expectto have the fullyexecuted release shortl y,and Iwillforward itto you.
       3.     Thisisbeing scheduled forconfirmationata meeting ofthe county board ofsupervisors,butthat
            hasnotyetoccurred.
       4.     W e w illdouble check on any m issing rep agreem ents and follow-up w ith the sam e.
       5.     The courthasthe discretionto approve,modifyordisapprovethe m inor'scomp petitionsasitsees
            fit.However,there isno applicable caponfees,and no guideline indicating that40% isnot
            acceptable.Onthecontrary,inthe Iasttwo years,we havenotseen asingle petitiondenied or
            m odified downward from ourstandard 40% rate.
       6.     Iwillsend youthe date forthem inorscom p hearings.
       7.     Idon'tknow ofanyco-counselon thiscase,and the onlyagreementofM aximum LegalHoldingsto
            sharefeesthatIam awareofiswith L&B.
       8.     Iknow nothing aboutPesinTrustI1Iorany otherentitiesin which Philmay be involved personally.
Case 2:18-ap-01315-NB                   Doc 1 Filed 10/11/18 Entered 10/11/18 15:20:42                                     Desc
                                        Main Document    Page 29 of 63
      Totsd D ,W ake.
                    fiold
      C EO




      E-mai
          l:t.wakeNelda maximum-leoal.com
      Phone:(435)602-4544*Fax:(800)644-9861 .www.maximum-leaal.com
    Maximum Legal(Utah),LLC @2720 Homestead Road Suite20O*ParkCity @UT *84098
    * United States
    This messageisconfidential.Itmayalso beprivilegedorotherwiseprotected by theworkproductdoctrine orotherIegal
    rtlles.lfyou have received itby mistake#pleaseIetus know bye-mailreply,and deleteitfrom yotlrsystem.You maynot
    copythis messageordisclose itscontentstoanyone.Please send usbyfaxany messagecontaining deadlinesasincoming e-
    mallsmaynotbe screened forresponse deadlilnes.Theintegrityand security ofthismessagecannotbe guaranteed on the
    Internet.MaximunnLegalisa nationalIaw firm whichoperatesthrough a numberofprofessionalfirm sandconstituententities
    (theMemberFirms)IocatedthroughouttheUnitedStatestoprovideIegalandotherclientrelatedprofessionalservices.The
    MemberFirmsareconstltutedand regulated inaccordance with relevantIocalregulatoryandIegalrequirements,The useof
    the name Maximum Legalisfordescription purposesonlyanddoesnotImply thatalIMemberFlrmsare in a partnership with
    orilrepill'tof,Maximum Legal,LLC.The responsibilityforthe provision ofserwicestothe clientisdefined inttnetermsofthe
    engagementbetweenthe MemberFirm and theclient.



    From:Advanced LegalCapitalLLC rmailto:advancedle/alcanitalp msn.comq
    Sent:Tuesday,June 6,2017 12:08 PM
    To:Todd D W akefield <t.wakeseldp maxim um-lelal.com >
    Subject:Re:Pinedaminorscomps2

    HiTodd:

    Things are progressing wellon an expedited basis,and the attorney underwriter has sent
    m e som e issues thatneed to be addressed priorto requesting finalapproval:

    1, W illneed Todd Wakefield's SSN forsearches(as Maximum LegalHoldings LLC isthe
    applicantforfunding and Todd W akefiled isthe CEO ofMaximum Legal).
    2.     The Release needs to be signed by Layfield,defendant's counselCunningham ,and a
    County representative as Iisted on the Release - Due to the am ountofthis request,the
    investm ent group would require a fully executed Release.

    3.    Have the Riverside County Board ofSupervisors and the CSAC-EIA GL2 Com m ittee
    approved this Settlement? Ifso,please provide thatdocum entation.

    4.         Please confirm aIIclients ofthe firm in thls case and provide aIIRetainerAgreem ents for
    adults and minors(executed by GALs).Asfarasthe underwritercan determine,the only
    retaineragreement provided was signed by Jasm ine Pineda and referenced the clientas Rosa
    Pineda only.Itappears the firm was also retained by Elizabeth Edney as Guardian Ad Litem for
    Jasm ine Pineda,Jessica Pineda,and Esm eralda Pineda.The Release also Iists Angelina Montez,
    by GAL Adriana Blanco; Rosa Pineda;and DanielCortez as well.

    5.   Is there a possibility ofthe Courtreducing attorney fees from 40% to a Iower num ber? If
    so,whatis the worstcase scenario?

    6.        W hen is the Courtscheduled to hearallpetition ofm inors?

    7,        Is there Co Counselon any ofthese clients in this settlem ent? Ifso,please provide the
Case 2:18-ap-01315-NB                   Doc 1 Filed 10/11/18 Entered 10/11/18 15:20:42                                    Desc
                                        Main Document    Page 30 of 63
    fee split agreem ents ifapplicable.

    8.     Also,one adm inistrative point -a search using Philip Layfield's SSN turned up a 'Pesin
    Trust 111'
             '.Any inform ation on whatthat m ight be,orcould this be an error based on a
    transposed SSN?

    Please provide your responses to the above via reply em ailand Iw illforward to the attorney
    underwriter.Please Iet m e know ifyou have any questions.

    Thanks.

    Best regards,

    Jonathan
    President and GeneralCounsel
    Advanced LegalCapital,LLC ILaw Firm Financing Group
    Spec/a//zed Funding and Financinq forthe LegalProfession
    (o)855.2JD.FUND (855.253.3863)
    (f) 855.238.3299
    (e) advancedleaalcanital@ msn.com
    (w)wwwaAdvancedLeqalcaDital.com

    From:Todd D W akeseld <t.wakeseldl m aximum-leaal.com>
    Sent:Monday,June 5,2017 5:51 PM
    To:Advanced LegalCapitalLLC
    Subjed:Pinedaminorscomps2

    Jonathan- Here isthesecond batch ofm inorscom pdocum ents.

                                                    '
                                                        (k11GG/..
                                                        I
                                                        .
                                                        E
                                                        I
                                                        I
                                                        i
                                                         ,:
                                                          )
                                                          M
                                                          z               ttps'dtyaswrt'
                                                                            ' lp
                                                                            .   ,      laxln'
                                                                                            .
                                                                                             o
                                                                                            lum -s                   )
                                                                                                                     I
                                                                                                                     l
      -'j
        >f
         --'
       z.
        -)
         ,4t--
           (
           -
           y
           '
           @1;
             k
             T
             '
             y
             ù
             '-
              i k.'.
                   j)
                    r,
                     .-
                      :
                      .
                      4.
                       1)
                        .
                        ,
                        -'
                         f
                         p
                         .
                         -
                         g&
                          sï
                           4'
                            tq
                             .
                             i
                             ;
                             y
                             )
                             '+
                              ?
                              b'
                               i                        p
                                                        r
                                                                    Ieqal
                                                                      *;xe -con'
                                                                               t/
                                                                                ,saIbrnaoes
                                                                                        >k4' /m axlrnum .
                                                                                                        a j
      f.
       *.
        (:
         -
         ..
          'fJ
            *'                                          ;                           ,e,
                                                                                    ' gal.png                        !
                                                                                                                     '
                                                                                                                     I
                                                        (                                                            l
                                                        $                                                            !


      E-mai
          l:t.
             w akefi
                   elda maximum-leaal.com
     Phone:(435)602-4544 *Fax:(800)644-9861 .www.maximum-lenal.com
    Maxi
       m um Legal(Utah),LLC *2720HomesteadRoadSuite 20O *ParkCi ty@UT *84098
    * United States
    This messaqe isconfjdential.ltrnay also be privilegedor'otherwise protected by the workproductdoctrineorotherIegal
    rules.Ifyou have recelved itby mistake,pleaseletus know bye-rnajlreply,and deteteitfrom yoursystem.You maynot
    copythis message ordisclose itscontentstoanyone.Please sendusbyfaxany messagecontaining deadllnesaslncaming e-
    mallsmaynotbe screenedforresponse deadlines.Theintegrltyand securlty ofthismessagecannotbe guaranteed onthe
    Internet.Maximum Legalisa nationalIaw firm whichoperatesthrougb a numberofprofessionalfirms and constituententities
    (LheMemberFirms)locatedthroughouttheUnitedStatestoprovideIegalandotherclientrelatedprofessionalservices.The
    MemberFirmsareconstltutedand regulated in accordance vvith relevantlocalregtllatoryand legalrequirements,The use of
    the name Maxilnum t-egalisfordescription purposesonlyand doesnotimplythatallMember'Firmsare in apartnershipwith
    orare partof,Maximum Legal,LLC.The r'esponsibilityforthe provisionofservlcestotheclientisdefined inthetermsofthe
    engagementbetweenthe MemberFirm and theclient.
    Case 2:18-ap-01315-NB            Doc 1 Filed 10/11/18 Entered 10/11/18 15:20:42          Desc
                                     Main Document    Page 31 of 63




           Thismessageandanyattachmentsmaycontainconfidentiaf,proprietaryand/orlegally-protected
           inform ation.lfyou are notthe addressee and an intended recipient,please do not read,copy,
           forward,print,use ordisclose this m essage orany atlachmentsto others;also,please notify the
           senderby replyingto thism essage,and then delete itfrom yoursystem .Thankyou.




Message 4 of5
                                                                                Sentat:6/8/2017 12:33,
                                                                                                     ,54 PM


R E :P hilip Layfield - Pineda m inors com ps 2
  From: Vince.Bucar<vbucar@uscl aims.com>
     To: Advanced LegalCapitalLLC qadvancedlegalcapital@ msn.coml,PhilipLaWi
                                                                           eld<p@ maximuml
                                                                                         egalsewices.com>,
         ToddD Wakefield<t.wakefeld@ maximum-legal.com>
    Cc: bdelorenzo@ drbmail.com,vbucar@drbmail.com



  Wejustcalled Philandreceivedabusysignal.Brock'sdirectlineis561-279-3094ishewantstocallin.lfnotwewill
  try in a little while.

  Thanks

  VincentJ.Bucar
  SalesM anager,Usclaims
  1625 S.CongressA ve.,Suite 200
  Delray Beach.FL 33445
  wwm usclaims.com /800.7l7.1000

  Direct:561.982.3472
  Fax: 888.491.3613
  Em ail:Nrbucarr
                z'
                 ,usclaillas-coln)

  VotedA mong BestLitigation Fundern
  NationalLaw .itzlzz'zlfJ/,N ew A zwey Law Journalflp# TheLegalIntelligencer
 Case 2:18-ap-01315-NB               Doc 1 Filed 10/11/18 Entered 10/11/18 15:20:42                          Desc
                                     Main Document    Page 32 of 63



                                                               Loading image...
              Loading im age...




Consdentiali tv Notice:This message,itscontentsand any attachm entisthe property ofUSClaim s,and itsam liatesand is
intended foruse only by the individualorentityto which itisaddressed and m ay contain inform ationthatisproprietary,
privileged,confidential,and exem ptfrom disclosure underapplicable Iaw.l fthe readerofthismessage isnotthe intended
recipientorthe employee oragentresponsible fordelivering the message to the intended recipient,you are hereby notjfied that
any dissem ination,distribution,reading orcopying ofthiscom m unication isstrictly prohibited.Ifyou have received this
com m unication in error,please contactUS Claimsim m ediately and destroy the m aterialin itsentirety,whetherelectronic orhard
copy.Toll-free:877-872-5246.


From:AdvancedLegalCapitalLLC (mailto:advancedlegalcapital@msn.coml
Sent:W ednesday,June07,2017 2:39 PM
To:Todd D W akefield <t.wakeheld@ m aximum-legal.coml;p@ maxim um legalservices.com
Ct:Brock Det-orenzo <bdelorenzo@ drbm ail.com>;Vince Bucar<vbucar@ drbmail.com>
Subject:Fw:PhilipLayfield-Pinedaminorscomps2

Todd and Phil:
Please see below from Brock DeLorenzo,Tomorrow (Thursday 6-8-17)between 9am and llam PDT
works forhim .

Thanks and Ietus know ifthere are any changes.


Bestregards,

Jonathan
President and GeneralCounsel
Advaneed LegalCapital,LLC l Law Firm Financing Group
Spec/a//zel Funding and Finandng for tbe LegalProfession
(o)855.2JD.FUND (855.253.3863)
(f) 855.238.3299
(e) advancedleaalcaDitala msn.com
(w)www,AdvancedLeqalcaDital.com


From :BrockDel-orenzo <bdelorenzo@ drbmail.com>
Sent:W ednesday,June 7,2017 11:30AM
To:Advanced LegalCapitalLLC;Vince.Bucar
Subjett:RE:Philip Layfield-Pinedaminorscomps2

Tom orrow m orningw orksgreat.Thankyou
 Case 2:18-ap-01315-NB                        Doc 1 Filed 10/11/18 Entered 10/11/18 15:20:42                                    Desc
                                              Main Document    Page 33 of 63

From:AdvancedLegalCapitalLLCImailto:advancedlegalcapital@msn.com)
Sent:W ednesday,June 07,2017 2:29 PM
To:Vince.Bucar<vbucar@ usclaim s.com>;BrockDeLorenzo <bdelorenzo@ drbmail.com>
Subjec':Fw:PhilipLayfield-Pinedaminorscomps2

Vince and Brock:
Please see below from Todd W akefield regarding PhilLayfield's availability forBrock's call.Philcan do it
tom orrow between 9am and llam PDT.Todd asks thatyou please callPhilat 949-439-0048,orget
back to Todd and Philwith a num ber and Philcan dialBrock directly.Ifyou need it Phil's em ailaddress
is Dl m axim um leaalservices.com .

Thanks.

Bestregards,

Jonathan
Presidentand GeneralCounsel
Advanced LegalCapital,LLC ILaw Firm Financing Group
Specialized Fundinq and Financing for the LegalProfession
(o)855.2JD.FUND (855.253.3863)
(f) 855.238.3299
(e) advancedleualcaDitaltzmsn.com
(w)www.AdvancedLeaalcaDital.com

From :Todd D W akeheld <t.wakeheldp maxim um-lecal.com >
Sent:W ednesday,June 7,2017 11:19 AM
To:Advanced LegalCapitalLLC
Cc:Philip Layfield
Subject:RE:Pinedaminorscomps2

Jonathan- Philcan do ittomorrow between 9am and llam PDT.Please callhim at949-439-0048,orgetbackto us
w ith a num berand Philcan dialthe underw riterdirectly.Thanks.




  Todd D-VIakefield
  C EO                                                                       Loading im age-..



  E-mail:t.wakefielde maxi
                         m um-l
                              eqal.com
  Phone:(435)602-4544*Fax:(800)644-9861 *www.maximum-leual.com
Maximum Legal(Utah),LLC *2720 Homestead Road Suite200 *ParkCi
                                                            ty *UT *84098 *United
States
This messageisconfidential.Itmay alsobeprivlleged orotherwise protectedbythe workproductdoctrineorotherIegalrules.lfyou
lnave received itbymistakerplease Ietuskllow by e-mailreply,and delete itfrom yoursysten).Youmay notcopy thismessage or
disclose itscontentsto anyone.Please send usbyfaxany messagecontaining deadlknes asincoming e-mails may notbescreernedfor
response deadlines,Theintegrityand security ofthism essage cannotbeguaranteedon the Internet.Mayimum Legalisa nationallew
flrm whichoperatesthroughanumberofprofessionalfirmsandconstituententities(theMembecFirms)locatedthroughouttheUnited
Sltesto provide legalantlotherclientrelated professionalserwices.The MemberFirmsareconstitutedand regulated in accordancewith
 Case 2:18-ap-01315-NB                       Doc 1 Filed 10/11/18 Entered 10/11/18 15:20:42                                     Desc
                                             Main Document    Page 34 of 63
relevantIocalregulator'yandIegalrequirements.Theuseofthe name Maximtlm Legalis fordescriptionpurposes onlyanddoesnotimply
thataIIMemberFirmsare ina partnership with,orare partof,Maximum Legal,LLC.The responsibility forthe provisionofservicesto the
clientisdefined inthe term softhe engagementbetweenthe Mem berFlrm and theclient.



From:Advanced LegalCapitalLLC(mailto:advancedlenalcaoitalpmsn.com)
Sent:W ednesday,June 7,2017 12:13 PM
To:Todd D W akefield<t.wakeseldp maximum-lecal.com>
Subject:Re:Pinedaminorscomps2

Todd :
The attorney underwriterreviewing this requestwould like to speak w ith Philip Layfield to com plete his
norm aldue diligence,The underwriter's nam e is Brock DeLorenzo,Associate Counselwith DRB Capital,
W e are working togetheron this application and this is standard practice forthis type ofadvance.The
soonerthis occurs the soonerwe can getan approvaldecision.

W ould it be possible to set up such a callbetween Philand the underwriter?The callcan be
scheduled at Phil's convenience.Please Iet m e know via reply emailwhattim e and num berto calland I
willadvise Brock to schedule. If Philwould preferto callBrock please let m e know w hattim e and I will
provide his num ber,

Thanks.

Best regards,

Jonathan
Presidentand GeneralCounsel
Advanced LegalCapitalzLLC ILaw Firm Financing Group
Specialized Fundinq and Financinq for the LegalProfession
(o)855.2JD.FUND (855.253.3863)
(f) 855.238.3299
(e) advancedlegalcaDitalcnmsn.com
(w)www.AdvancedLecalcanital.com
 M                                                                    .   .                .          -                                '''


From :Todd D W akefield <t.wakeNeld@ maximum-legal.com>
Sent:W ednesday,June7,20177:02 AM
To:Advanced LegalCapitalLLC
Cc:Philip Layfield
Subject:RE:Pinedaminorscomps2

Jonathan,

     1.  To clarify,lam notthe CEO ofM aximum Lega  'IHoldings. PhilistheCEO ofthatentity,which isidentified in
       thedocumentsasthe entityto which feesare to be paid directly.Irun adifferententity.Itisrelated,but
       distinct.Although Iam assisting Philingetting you the materialsneededforthe financing,neitherInorthe
       entityofwhich Iam CEO isa participantin thistransaction.
     2. W eexpectto havethefullyexecuted release shortl    y,and lwillforward itto you.
     3. Thisisbeingscheduled forconfirmation atam eetjng ofthecountyboard ofsupervisors,butthathasnot
       yetoccurred.
  Case 2:18-ap-01315-NB                        Doc 1 Filed 10/11/18 Entered 10/11/18 15:20:42                                      Desc
                                               Main Document    Page 35 of 63
     4. W ewilldouble checkonanym issing repagreementsand follow-up withthe same.
     5. The cour'thasthe discre/on to approve,modify ordisapprove the minor'scom p pe:tionsasi tsees5t.
       However,there isno applicablecap onfees,and noguideline indicatingthat40% isnotacceptable.Onthe
       contrary,in the Iasttwo years,we have notseena single petition denied ormodified downwardfrom our
       standard 40% rate.
     6. Iwillsend youthe dateforthe m inorscom p hearings.
     7.  Idon'tknow ofany co-counselon thiscase,andthe only agreementofM axim um LegalHoldingsto share
       feesthatIam awareofiswith L&B.
     8. lknow nothingaboutPesin TrustIIIorany otherentitiesin which Philm ay be involved personally.




  Tgjy .
       j.
        1jjF
           jg
            '
            .'k?'gjy
                   .
                   ;j,
                     yjjuj
                         ,'
                          y
                          J
                          z
                          jz
  C F-'O                                                                       Loading im age...



  E-mail:t.wakefi
                elde maximum-lenal.
                                  com
  Phone:(435)602-4544.Fax:(800)644-9861 .www.maximum-lecal.com
Maximum Legal(Utah),LLC *2720 Homestead RoadSui
                                              te 200 *ParkCity*UT *84098*Uni
                                                                           ted
States
This message isconfidential.Itmay also be privileged orotherwiseprotected by theworkproductdoctrine orotherlegalr'ules.lfyou
have received itby mistake,please letusknow bye-mailreply,alld deleteitfrom yoursystem.You maynotcopythismessageor
disclose itscolhtentsto enyone.Pleasesend usby fax anymessage contilinin: deadllnesasincorning e-mailsmaynotbe screened for
response deadlines.The integrity andsecurityofthismessagecannotbe guaranteed on theInternet.Maximum LegalisanationalIaw
fi
 rm whichoperatesthroughanumberofprofessionalfirmsandconstituententities(theMemberFirms)l
                                                                                        ocatedthroughouttheUnl
                                                                                                             ted
St-atesto provideIegaland otherclientrelated professionalservices.'rhe MemberFirmsare constituted andregulated inaccordance with
relevantlocalreguiatoryand legalrequirenlents.The useof'thename Maximum Legalisfordescrlption purposesonlyand does notimply
thatalIMemberFirmsare in a partnershipwlth,orare partof,Maximum Legal,LLC.Theresponsibilityforthe provision ofservicesto the
ciientisdefined inthe termsoftheengagementbetweenthe MemberFirm and theclient.



From:AdvancedLegalCapitalLLC(mailto:advancedlecalcaoitalpmsn.com)
Sent:Tuesday,June 6,2017 12:08 PM
To:Todd D W akefield <t.wakeheld@ maximum-lecal.com>
Subject:Re:Pineda minorscomps2

HiTodd:

Things are progressing wellon an expedited basis,and the attorney underw riterhas sentm e som e
issues that need to be addressed priorto requesting finalapproval:

1. W illneedTodd Wakefield's SSN forsearches (asMaxim um LegalHoldings LLC isthe applicantfor
funding andTodd Wakefiled isthe CEO ofMaxim um Legal).
2,    The Release needs to be signed by Layfield,defendant's counselCunningham ,and a County
representative as Iisted on the Release - Due to the am ountofthis request,the investm ent group
would require a fully executed Release.

3.     Have the Riverside County Board ofSupervisors and the CSAC-EIA GL2 Com m ittee approved this
Settlem ent? If so,please provide that docum entation.
 Case 2:18-ap-01315-NB         Doc 1 Filed 10/11/18 Entered 10/11/18 15:20:42               Desc
                               Main Document    Page 36 of 63


4.    Please confirm aIIclients ofthe firm in this case and provide aIIRetainerAgreem ents foradults
and m inors(executed by GALs).Asfarasthe underwritercan determ ine,the only retaineragreement
provided was signed by Jasm ine Pineda and referenced the client as Rosa Pineda only.It appears the
firm was also retained by Elizabeth Edney as Guardian Ad Litem forJasm ine Pineda,Jessica Pineda,and
Esm eralda Plneda.The Release also llsts Angelina Montez,by GAL Adriana Blanco; Rosa Pineda;and
DanielCortez as well.

5.   Is there a possibility ofthe Court reducing attorney fees from 40O/c to a Iowernum ber? lfso,
whatis the worstcase scenario?

6.    W hen is the Courtscheduled to hearaIlpetition ofm inors?

7.    ls there Co Counselon any ofthese clients in this settlem ent? lfso,please provide the fee split
agreem ents ifapplicable.

8,     Also,one adm inistrative point- a search using Philip Layfield's SSN turned up a 'Pesin Trust 111''.
Any inform ation on what that m ightbe,orcould this be an errorbased on a transposed SSN?

Please provide your responses to the above via reply emailand Iw illforward to the attorney
underwriter.Please Iet m e know ifyou have any questions.

Thanks.

Best regards,

Jonathan
Presidentand GeneralCounsel
Advanced LegalCapital:LLC ILaw Firm Financing Group
Specialized Fundinq and Financing for the LegalProfession
(o)855.2JD.FUND (855.253.3863)
(f) 855.238.3299
(e) advancedleaalcanitalocmsn.com
(w)www.AdvancedLeaalcaoital.com

From :Todd D W akefieldqt.wakeheldp m aximum-lecal.com>
Sent:M onday,June5,20175:51 PM
To:Advanced LegalCapitalLLC
Subjett:Pinedaminorscomps2

Jonathan- Here isthesecond batchofminorscomp docum ents.




 Todd D -k'
          Vakefie7
                 1d
 CEO                                                Loading im age...
    Case 2:18-ap-01315-NB                        Doc 1 Filed 10/11/18 Entered 10/11/18 15:20:42                                   Desc
                                                 Main Document    Page 37 of 63
    E-mail:t.
            w akefielde maximum-leaal.com
   Phone:(435)602-4544 *Fax:(800)644-9861 *www.maximum-leaal.
                                                            com
  Maximum Legal(Utah),LLC *2720Homestead RoadSuite 20O *ParkCitywUT *84098 *Uni
                                                                              ted
  States
  Thism essage isconfidential.lLm ay also be privileged orothefwise protected by theworkproductdoctrineorotherIegalrules.Ifyou
  havereceiveditbym istake,please letusknow bye-m ailreply,anddelete itfrom yoursystem ,You maynotcopy thismessageor
  disclose itscontentstoanyone.Pleasesend us byfax any messagecontainingdeadlinesasincominge-mailsmaynotbe screened gor
  response deadllnes.TI)eIntegrity andsecurltyofthis message cannotbesuaranteed on theInternet,Maximum Legalls anationalIaw
  firm whichoperatesthroughanumberofprofesslonalfirmsandconstituententitles(theMemberFirms)IocatedthroughouttheUnited
  Statesto provideIegaland otherclientrelated professionalservices.The MemberFirmsareconstituted andregulated inaccordance with
  relevantIocalregulator'yand Iegalrequirements.The use ofthenameMaximum Legaljsfordescrlptlon purposesonlyand does nOtimply
  thatalIMemberFirmsare in apartnemhipwith orarepar't0f,Maximum Legal LLC.Theresponsibilityforthe provision ofservicestothe
  clientisdefined intheterm softheengagem entbetweenthe Mem berFirm andthe client.




  Thismessage and anyattachmentsmaycontain confidential,proprietaryand/orlegally-protected
  inform ation.Ifyou are notthe addressee and an intended recipient,please do not read,copy,forward,
  print,use ordisclose thism essage orany attachm entsto others;also,please notify the senderby replying
  to this message,and then delete itfrom yoursystem .Thankyou.




  Thismessageandanyattachmentsmaycontainconfidential,proprietaryand/orlegall
                                                                           y-protected
  inform ation.Ifyou are notthe addressee and an intended recipient,please do notread,copy,forward,
  print,use ordisclose thism essage orany atachmentsto others;also,please notify the senderby replying
  to thism essage,and then delete itfrom yoursystem .Thankyou.




M essage 5 of5




R E:Philip Layfield - Pineda m inors com ps 2
  From: ToddD Wakefi eld<t.wakefield@ maximum-legal.com>
    To: AdvancedLegalCapitalLLC <advancedlegalcapi   tal
                                                       @ msnxcom>,PhilipLayfield<p@maximuml
                                                                                          egal
                                                                                             sewices.com>,
        Vince.Bucar<vbucar@usclaims.com>
    Cc: bdelorenzo@ drbmail.com,vbucar@ drbmail.com
  Case 2:18-ap-01315-NB                         Doc 1 Filed 10/11/18 Entered 10/11/18 15:20:42                                       Desc
                                                Main Document    Page 38 of 63
Please try again atthisnumber:949-616-0831.Thanks.


                                                                                 ht
                                                                                  It.
                                                                                    oq
                                                                                    s; .x-.-
                                                                                     .     o1
                                                                                            $2w.%aa .az,
                                                                                                       4
                                                                                                       ..1
                                                                                                         .r
                                                                                                          .nu.r
                                                                                                              .'
                                                                                                               n,,
                                                                                                                 '
                                                                       kf9 i
                                                                       f                   . ./   J+           >1
  Todd D .W akefield                                                     .v f
                                                                           .
                                                                           az-
                                                                              .
                                                                             v''<   '1,
                                                                                J'..# dj
                                                                                       <
                                                                                       f
                                                                                       w
                                                                                       ,
                                                                                       -
                                                                                       <.
                                                                                        ,
                                                                                        -
                                                                                        ',
                                                                                         b
                                                                                         '
                                                                                         #,1
                                                                                           rQ
                                                                                            f
                                                                                            '
                                                                                            -1
                                                                                             ,?
                                                                                              .f
                                                                                               w4
                                                                                                -J
                                                                                                 '
                                                                                                 -
                                                                                                 ;
                                                                                                 ,
                                                                                                 l.
                                                                                                  ?
                                                                                                  z
                                                                                                  ?j
                                                                                                   i<
                                                                                                    '
                                                                                                    ?
                                                                                                    -y;%
                                                                                                     > .
                                                                                                       --
                                                                                                     ,.yj.
                                                                                                         J
                                                                                                         ,
                                                                                                         ?
                                                                                                         '
                                                                                                         :5
                                                                                                          9
                                                                                                          v
                                                                                                          'a
                                                                                                           z..
                                                                                                             '
                                                                                                             C;,
                                                                                                               1
                                                                                                               :.
                                                                                                                ,
                                                                                                                Y
                                                                                                                's1
                                                                                                                  7'
                                                                                                                   f
                                                                                                                   ï
                                                                                                                   o
                                                                                                                   -
                                                                                                                   ;
                                                                                                                   'e
                                                                                                                    -
                                                                                                                    .
                                                                                                                    '
                                                                                                                    #.,>F
                                                                                                                        >,
                                                                                                                        ,.:
                                                                                                                         l
                                                                                                                         r
                                                                                                                         '
                                                                                                                         lr4
                                                                                                                           ,
                                                                                                                           l
                                                                                                                           ë
                                                                                                                           't
                                                                                                                            ..
                                                                                                                             1.1
                                                                                                                             tl
                                                                                                                              r
                                                                                                                              ')
                                                                                                                               -)
                                                                                                                                1s
                                                                                                                                 a
  CEo                                                                                      j
                                                                                           $kq
                                                                                             x
                                                                                             st
                                                                                              g,
                                                                                               :.
                                                                                                )jjx
                                                                                                   ,
                                                                                                   j
                                                                                                   '4z
                                                                                                     )jl
                                                                                                       j



  E-mail:t.wakefielda maximum-leaal.com
  Phone:(435)602-4544 *Fax:(800)644-9861 *www.maximum-l
                                                      eaal.com
Maximum Legal(Utah),LLC *2720 Homestead Road Suite 200 *ParkCi
                                                             ty*UT *84098 *United
States
Thismessage isconfidential.Itmay ölsobeprivileged orotherwise protected bythe workproductdoctrineorotherIegelrules.Ifyou
have receiveditbym istake,please letus know by e-m ailreply:anddelete itfrom yoursystem.Youm ay notcopy thism essage or
disclose itscontentstoanyone.Please send usbyfaxany messagecontainingdeadlinesasincominge-mailsmaynotbescreenedgor
responsedeadlines.Theintegrlty antlsecurity ()ftllïsrnessage cafltlotbeguarilnteedt)nthe Internet.Maxirïlum Legalisa nationalIaw
firm whichoperatesthroughilnumberofprofessionalfirmsandconstituententities(theMemberFirms)locatedthroughouttheUnited
Statestoprovide Iegalandotherclientrelated professionalservices.The Mem berFirm sareconstitutedand regulatedin accordancewith
relevantIocalr'
              egulatory and Iegalrequirements.The use ofthe name Maximum Leqalisfordescriptlon purposesonly anddoesnotimply
thatalIMember'Firmsareina partnershipwith,orare partof,Maximum Legal,LLC.The responsibility foctheprovision ofservicesto the
clientIsdefined in thetermsoftheengagem entbetween theMemberFirm andthe client.



From:Vince.Bucar(mailto:vbucar@usclaims.com)
Sent:Thursday,June 8,2017 10:34 AM
To:Advanced LegalCapitalLLC <advancedlegalcapital@ msn.com>;Todd D W akefield <t.wakefield@ maximum-
legal.com>;Philip Layfield <p@ maxim um legal
                                            services.com >
Ct:BrockDet-orenzo <bdelorenzo@ drbmail.coml;Vince Bucar<vbucar@ drbmail.coml
Subjeet:RE:PhilipLayseld-Pinedaminorscomps2

WejustcalledPhilandreceivedabusysignal.Brock'sdirectIineis561-279-3094ishewantstocallin.Ifnotwewill
try in a Iittlewhile.

Thanks

V incentJ.Bucar
SalcsM anager,Usclaims
162jS.CongressAve..Suite200
Delray Beach,Fl.33445
wwm usclaims.com ,'800.717.1000

Direct:.
       561.982.3472
Fax: 888.491.3613
Email: v'
        bttcarréltlsclaillls.colu
                      .




Voted Am ong BestLltigation Flza#err
N ationalLaw Jizl/rpfl/,N ew Jèrsey Law Journaland F/l:!LegalIntelligencer
  Case 2:18-ap-01315-NB             Doc 1 Filed 10/11/18 Entered 10/11/18 15:20:42                        Desc
                                    Main Document    Page 39 of 63

                                             <    Fç#! Pq
                                             '
                                             o T l
                                             v  .
                                                .
                                                1 4 xA-lkloyAt            ,



Cux USCLAIM S.m G W JO U
'
E
'
tk
 '
 l                                                                      yt
                                                                                     AL
 'k
  9kë  ----.-.è
    't,, ..                                                         '


Consdentialitv Notice:Thismessage,itscontentsand any attachmentisthe property ofUS Claims,and itsaffiliatesand is
intended foruse only by the individualorentity to w hich itisaddressed and may contain information thatis proprietary,
privileged,confidential,and exemptfrom disclosure underapplicable law.Ifthe readerofthismessage isnotthe intended
recipientorthe em ployeeoragentresponsiblefordelivering the messageto the intended recipient,you are hereby notified that
any dissem ination,distribution,reading orcopying ofthiscomm unication isstrictly prohibited.lfyou have receivedthis
comm unication in error,pleasecontactUS Claimsim mediately and destroy the m aterialin itsentirety,whetherelectronicorhard
copy.Toll-free:877-872-5246.


From:Advanced LegalCapitalLLC (mailto:advancedle/alcaoitalp msn.com)
Sent:W ednesday,June 07,20172:39 PM
To:Todd D W akefield <t.wakeseldp maxim um-leeal.com >;oa m aximumleaalservices,com
Ct:BrockDeLorenzo <bdelorenzo@ drbmail.com>;Vince Bucar<vbucarl drbmail.coml
Subject:Fw:PhilipLayseld-Pinedaminorscomps2

Todd and Phil:
Please see below from Brock DeLorenzo.Tomorrow (Thursday 6-8-17)between 9am and llam PDT
w orks for him .

Thanks and letus know ifthere are any changes.


Best regards,

Jonathan
Presidentand GeneralCounsel
Advanced LegalCapital,LLC ILaw Firm Financing Group
Specialized Jruntsng and F'
                          /nanc/rlg for t/?e Lega/Profession
(o)855.2JD.FUND (855.253.3863)
(f) 855.238,3299
(e) advancedleqalcaDitaie
                        v msn.com
(w)www.AdvancedLeqalcaDital.com


From :BrockDeLorenzo <bdelorenzo/ drbm ail.com>
Sent:W ednesday,June 7,2017 11:30 AM
To:Advanced LegalCapitalLLC;Vince.Bucar
Subject:RE:PhilipLayseld-Pilledaminorscomps2.

Tomorrow morning worksgreat.Thanltyou
 Case 2:18-ap-01315-NB                        Doc 1 Filed 10/11/18 Entered 10/11/18 15:20:42                                   Desc
                                              Main Document    Page 40 of 63

From:AdvancedLegalCapitalLLC (mailtoradvancedlecalcanitall msn.com)
Sent:W ednesday,June07,2017 2:29 PM
To:Vince.Bucar<vbucarl usclaims.com>;Brock DeLorenzo <bdelorenzo/ drbmail.com>
Subject:Fw:PhilipLayfield-Pinedaminorscomps2

Vince and Brock:
Please see below from Todd W akefield regarding PhilLayfield's availability for Brock's call,Philcan do it
tom orrow between 9am and llam PDT.Todd asks thatyou please callPhilat949-439-0048,orget
back to Todd and Philwith a num berand Philcan dialBrock directly,Ifyou need it Phil's em ailaddress
is Dl m axim um leaâlservices.com ,

Thanks.

Bestregards,

Jonathan
Presidentand GeneralCounsel
Advanced LegalCapital,LLC ILaw Firm Financing Group
Specialized Fundinç and Financing for the LegalProfession
(o)855.2JD.FUND (855.253.3863)
(f) 855.238.3299
(e) advancedleaalcaoitalt
                        zmsn.com
(w)www.AdvancedLenalcanital.com

From :Todd D W akefield <t.wakeheldp maxim um-lecal.com >
Sent:W ednesday,June 7,201711:19 AM
To:Advanced LegalCapitalLLC
Ce:Philip Layfield
Subject:RE:Pinedaminorscomps2

Jonathan- Philcan do ittomorrow between 9am and llam PDT.Please callhim at949-439-0048,orgetbackto us
w ith a num berand Philcan dialthe underw riterdirectly.Thanks.


                                                                                           I
  -r-
    4C
     ')
      i2
       .
       3
       -'
        .
        ,
        j;
         1r
         '..
           '
           #p--
              J.
               '-,
                 1
                 4
                 .
                 jq
                  -
                  %
                  p
                  k!?
                    .
                    ;
                    :
                    '
                    y
                    -k.f.
                        -
                        '
                        l/
                         4
                         ';
                          ,
                          'z
                           .'
                            ?1
                            .$k-
                               rl,
  (
  17
   -e
    $j.
      ,
      z
      p-
       s
       .
       ,
       'j-
         z
         ..
          l
          j



  E-mail'
        .t.wakefielda maxi
                         m um-l
                              eaal.conn
  Phone:(435)602-4544.Fax:(800)644-9861 .w'
                                          wwamaximum-l
                                                     enal.com
Maximum Legal(Utah),LLC *2720 Homestead Road Suite200 @ParkClty *UT *84098 .United
States
Thismessageisconfidential.Itmay also bep'  -ivilegedorothem ise protectedbythe work'productdoctrineol'otherIegalrules.lfyou
have received itby mistake pleaseletusknow by e-mdilrcply and delete itfrom yoursystem.Youmay notcopythismessageor
dlsclose itscontentsto anyone,Pleastzsendusby fax any messagecontaining dtzadlinesaslncomlng e-nnalls may notbescreenedfor
response deadlines.Tùeintegrityend security ofthismessage czannctbeguarianteed ontbe lnternet,Maxilrum Legalisa nationallaw
firm whichOperatesthroughartumbfzr(Jfprofessionalf'Irmsandconstituententities(theMemberFirms)locatedthroughouttheUnïted
Statestoprovide legaland otherclientrelatedprofessionalservices.The MemberFirmsareconstituted and regulatedlnaccordance with
  Case 2:18-ap-01315-NB                      Doc 1 Filed 10/11/18 Entered 10/11/18 15:20:42                                    Desc
                                             Main Document    Page 41 of 63
relevantlocalregulatory and legalrequirements.The useofthe name Maximum Legalisfordescrlptionpurposesonlyanddoesnotimply
thataI1MemberFirmsareina partnel-shipwith,orare partof,Maximum Legal,LLC.The responsibility fortheprovision ofsel-vicestotbe
clientisdefined in thetermsofthe engagementbetweentheMemberFirm and theclient.



From:AdvancedLegalCapitalLLC(mailto:advancedlecalcapi
                                                    talpmsn.com)
Sent:W ednesday,June 7,2017 12:13 PM
To:Todd D W akefield <t.wakeseldl m aximum-lecal.com>
Subject:Re:Pinedaminorscomps2
Todd:
The attorney underw riterreviewing this request would Iike to speak with Philip Layfield to com plete his
norm aldue diligence,The underwriter's nam e is Brock DeLorenzo,Associate Counselwith DRB Capital.
W e are working togetheron this application and this is standard practice forthis type ofadvance.The
soonerthis occurs the soonerwe can get an approvaldecision.

W ould it be possible to set up such a callbetw een Philand the underwriter? The callcan be
scheduled at Phil's convenience.Please Ietm e know via reply em ailwhattim e and num berto calland I
w illadvise Brock to schedule. lfPhilwould preferto callBrock please Ietm e know whattim e and Iw ill
provide his num ber,

Thanks,

Best regards,

Jonathan
Presidentand GeneralCounsel
Advanced LegalCapitalzLLC ILaw Firm Financing Group
Specialized Funding and Financinq for the LeqalProfession
(o)855.2JD.FUND (855.253.3863)
(f) 855.238.3299
(e) advancedleaalcaDitalc
                        anmsn.com
(w)www.AdvancedLeaalcanital.com

From :Todd D W akefield <t.wakeseldl maxim um-lexal.com l
Sent:W ednesday,June 7,20177:02AM
To:Advanced LegalCapitalLLC
Cc:Philip Layfield
Subjed:RE:Pinedaminorscomps2

Jonathan,

         To clarify,!am notthe CEO ofM aximum LegalHoldings.PhilistheCEO ofthatentity,which isidentified in
       thedocumentsasthe entityto whichfeesare to be paiddirectly.Irun adifferententity.Itisrelated,but
       distinct.Al though Iam assisling Philin gettng you the materialsneededforthe financing,neitherInorthe
       entityofwhich lam CEO isa participantin thistransaction.
     2. W eexpectto havethefullyexecuted release shortl     y,and Iwillforward itto you.
     3. Thisisbeing scheduledforconfirm ation ata meetiri    g ofthe county board ofsupervisors,butthathasnot
       yetoccurred.
  Case 2:18-ap-01315-NB                        Doc 1 Filed 10/11/18 Entered 10/11/18 15:20:42                                  Desc
                                               Main Document    Page 42 of 63
     4. W ewilldouble checkonanym issing repagreementsand follow-up withthesame.
     5. The courthasthe discretion to approve,modifyordisapprove the minor'scomp petitionsasitseesfit.
       However,there isno applicablecap onfees,and no guideline indicatingthat40% isnotacceptable.Onthe
       contrary in the Iasttwo years,we have notseena single petition denied ormodified downwardfrom our
       standard 40% rate.
     6. Iwillsend youthe dateforthe m inorscom p hearings.
     7. Idon'tknow ofany co-counselon thiscase,and the only agreementofM axim um LegalHoldingsto share
       feesthatlam aw areofisw ith L&B.
     8. Iknow nothingaboutPesin TrustIIIorany otherentitiesin which Philm ay be involved personally.




                                                                                            I
  1O -f1t,
         I.t#
            ,$
             .
             /.
              t:
               )
               .ktl
                  ae'
                    f,'
                      tt
                       )t
   t'
    -f,
      p



  E-mail:t.wakefielda maximum-lenal.
                                   com
 Phone:(435)6024544 .Fax:(800)644-9861 .www.maximum-lenal.
                                                         com
Maximum Legal(Utah),LLC *2720Homestead RoadSui
                                             te 200*ParkCity*UT *84098 *United
States
This message isconfidential.Itmay also be privileged orotllerwiseprotected by theworkproductdoctrine orotherIegalrules.Ifyou
havereceived itby mistake,please letusknow bye-mailreply,and deleteitfrom yoursystem.You maynotcopy thismessage or
discloseitscontentsto anyone.Pleasesenclusbyfax any message containinq deadllnesasincoming e-fnailsfnaynotbe Screened fOr
responsedeadlines.The integrjty andsecurityofthlsmessagecannotbe guaranteed on theInternet.Maximum LegallsanationalIaw
firm which operatesthrougha numberofprofessionalfirmsand constituententities(tiheMemberFirms)IocatedthroughouttheUnited
Statesto provideleqaland otherclientrelated professionalservices.The MemberFirmsareconstitutedandregulated in accordancewith
relevantjocalregulatoryand Iegalreqtlirements.The use ofthenameMaximum Legalisfordescription purposesonly and does notimply
thatallMemberFirmsare in apartnemhipwithaorarepartof Maximum Legal LLC,T'heresponsibilityforthe pf'ovision ofservicestothe
clientisdefined inthetermsoftlneengagementbetweenthe MemberFïrm andthe client.



From:Advanced LegalCapitalLLC (mailto:advancedle/alcaoitall msn.comq
Sent:Tuesday,June 6,2017 12:08 PM
To:Todd D W akefield <t.wakeseldp maxim um-lecal.com l
Subject:Re:Pineda minorscom ps2

H iTodd:

Things are progressing wellon an expedited basis,and the attorney underwriterhas sent m e som e
issues that need to be addressed priorto requesting finalapproval:

1. W illneed Todd Wakefield'sSSN forsearches (as Maximum LegalHoldings LLC isthe applicantfor
funding and Todd W akefiled isthe CEO ofMaxim um Legal).
2.     The Release needs to be signed by Layfield,defendant's counselCunningham ,and a County
representative as Iisted on the Release - Due to the am ountofthis request,the investm ent group
would require a fully executed Release,

3.     Have the Riverside County Boar'
                                     d ofSupervisors and the CSAC-EIA GL2 Com m ittee approved this
Settlem ent? Ifso,please provide thatdocurnentation.
 Case 2:18-ap-01315-NB           Doc 1 Filed 10/11/18 Entered 10/11/18 15:20:42             Desc
                                 Main Document    Page 43 of 63
4,     Please confirm aIIclients ofthe firm in this case and provide aIIRetainerAgreements foradults
and minors (executed by GALs).Asfarasthe underwritercan determ ine,the only retaineragreement
provided was signed by Jasm ine Pineda and referenced the client as Rosa Pineda only.Itappears the
firm was also retained by Elizabeth Edney as Guardian Ad Litem forJasm ine Pineda,Jessica Pineda,and
Esm eralda Pineda.The Release also Iists Angelina Montez,by GAL Adriana Blanco; Rosa Pineda;and
DanielCortez as well.

5.   ls there a possibility ofthe Court reducing attorney fees from 40% to a Iowernum ber? Ifso,
whatis the worstcase scenario?

6.    W hen is the Courtscheduled to hearaIlpetition ofm inors?

7.    Is there Co Counselon any ofthese clients in this settlem ent? Ifso,please provide the fee split
agreem ents ifapplicable.

8.     Also,one adm inistrative point- a search using Philip Layfield's SSN turned up a 'Pesin Trust 111''.
Any inform ation on whatthat m ightbe,orcould this be an errorbased on a transposed SSN?

Please provide yourresponses to the above via reply em ailand I wlllforward to the attorney
underw riter,Please Iet m e know ifyou have any questions.

Thanks,

Bestregards,

Jonathan
President and GeneralCounsel
Advanced LegalCapital,LLC ILaw Firm Financing Group
Specialized Funding and Financing for the LegalProfession
(o)855.2JD.FUND (855.253.3863)
(f) 855.238.3299
(e) advancedlenalcanitall msnxcom
(w)www.AdvancedLegalcaDital.com

From :Todd D W akefield <t.wakeseldl maximum-le/al.com l
Sent:M onday,June5,2017 5:51 PM
To:Advanced LegalCapitalLLC
Subject:Pinedaminorscomps2

Jonathan- Hereisthe second batch ofm inorscom pdocuments.




 yoot,l
      ,,
       (,
        ).j
        . s akow
               djojy.
                    j
                    #
 C E(7



 E-mail:t.wakefi
               elda maximum-lenal.com
 Case 2:18-ap-01315-NB                        Doc 1 Filed 10/11/18 Entered 10/11/18 15:20:42                                      Desc
                                              Main Document    Page 44 of 63
  Phone:(435)602-4544 .Fax:(800)644-9861 *www.maximum-l
                                                      ecal.com
Maximum Legal(Utah),LLC *2720 Homestead Road Suite200 *ParkCity @UT *84098 *United
States
This messageisconfidentiill.Itmayalso beprivilegedorothem ise protected bythe work productdoctrineorotherIegalrules.lfyou
have received itby mistake pleaseletusknow by e-mailreply,and delete itfrom yoursystem.Youmay notcopythismessageor
disclose itscontentsto anyone.Please sendusby fax any messaqecontainlng deadlinesasincoming e-m ailsm ay notbescreened for
response deadlines.The Integrityand security ofthlsmessage cannotbeguaranteed ontlne Internet.Maximum Legalisa natlonelIaw
firm which operatesthrougha ntlmberofprofessionalfirmsand constituententities (the MemberFirms)locatedthroughoutthe United
St-atesto provide legaland otherclientrelatedprofesslonalselwlces.TheMerrlberFirmsareconstituted and regulatedinaccordance with
relevantIocalregulator'y and Iegalrequirements.The useofthe name Maxinnum LepalIsfordescriptionpurposes only anddoesnotimply
thataIIMemberFirmsareina partnershipwkth,orare par'tof,Maximum Legal,LLC,The responsibility f0rtheprovisionofservicesto the
clientisdefined in thetermsofthe engagementbetween theMemberFirm and thl.)client.




Thismessage and anyattachmentsmay containconfidential,proprietaryand/orlegall
                                                                            y-protected
inform ation.I
             fyou are notthe addressee and an intended recipient,please do notread,copy,forward,
print,use ordisclose this message orany atlachmentsto others;also,please notjfythe senderby replying
to this message,and then delete itfrom yoursystem .Thankyou.




Thismessage and anyattachmentsmay containconfidential,proprietaryand/orIegall
                                                                            y-protected
inform ation.Ifyou are notthe addressee and an intended recipient,please do notread,copy,forward,
print,use ordisclose thism essage orany atlachmentsto others;also,please notify the senderby replying
to this message,and then delete itfrom yoursystem .Thankyou.
Case 2:18-ap-01315-NB   Doc 1 Filed 10/11/18 Entered 10/11/18 15:20:42   Desc
                        Main Document    Page 45 of 63

                                        EXH IBIT 2




 4




 7
 8




 11
 12
 13
 14




 17
 18


20

21
22
23
24
25
26
27
28
Case 2:18-ap-01315-NB        Doc 1 Filed 10/11/18 Entered 10/11/18 15:20:42                 Desc
                             Main Document    Page 46 of 63



                                          MAXI
                                          ) ( ((MUM
                                                 )
                                                 ;
                                                 .
                                                 (
                                                 t)(()(
                                                     .
                                                      ))
                                                        y
                                                        ;

          AG REEM ENT FO R LEG AL SERVICES AND PO W ER O F ATTOR NEY

         The undersigned Client hereby retains M A XIM UM LEGA L HO LDING S, LLC
  (<<MAXIMUM LEGAL'')topursueanymelitoriouslegalactionswhichsaidClientmayhavefor
  injury and loss resulting from the incidentwhich occurred on oraboutthe 14th day of
  December       ,2014        . Thisincludesmediations,arbitrationsandjury trials,and forno
  otherm atter. A ppealsare specifically excluded.

      Ascompensation foritsservices,(andin lieu ofpaying forserviceson anhourlybasis)
  M.
   AXIMUM LEGAL istoreceiveattorneys'feeswhichshallbecalculatedasfollows:(i)ifthe
  m atterisresolved before filing a lawsuitorform alinitiation oflegalproceedings,then attorneys'
  feeswillbethirtpthreeandonethirdpercent(331/3$$)ofanygrossrecovery;(ii)ifthematteris
  resolved after tiling a law suit or form al initiation of legal proceediœ s, but prior to form al
  designationofexpertwitnesses,attorneys'feeswillbefortypercent(40%)ofanypossrecovery;
  (iii)ifthe matterisresolved afterthe formaldesignation ofexpertwitnesses,butpriorto the
  commencementofjurorselectionfortrial,attorneys'feeswillbeforty-fivepercent(45%)ofany
  grossrecovery;and(iv)ifthematterisresolvedafterthetimessetforthin(i)tllrough(iii)above,
  then attorneys'feeswillbetm ypercent(50%)ofany grossrecovery.Ifanappealisnecessary
  and advisableby M AX IM UM LEGA L,a separateagreem entmustbe negotiated and agreed to by
  MAXIMUM LEGAL forpurposesofpursuinganappeal. lfcollection actiononajudgmentor
  settlem ent is required,M AX IM UM LEGA L has the sole discretion to agree to perform those
  services,butM A XIM UM LEG AL isnotobligated in any m annerto pursue collection actions. ln
  the eventthe settlem entinvolvesperiodic payments,M A XIM UM LEGA L'S fee shallbe based
  upon the presentcash valueofa1lgross am ountspaid and payable.A fterreduction forattorneys'
  fees,m oniesrecovered shallbe used to repay costs incurred byM AXIM UM LEGAL,as wellas
  to satisfy unpaid m edical and related obligations. M AXIM U M LEGAL m ay pay,but is not
  required to pay, all court and associated necessary costs to protect the Client's interests and
  prosecute the case zealously and w ithin the boundaries of the law ,and shallrecoversuch costs
  only if successful. Costs and expenses that are incurred by M AX IM U M LEGAL com m only
  include:process serverfees,m ediation fees,m edicalrecords retrievalfees,m essengerand other
  delivery fees,photocopying and otherreproduction costs,photographs,postage,travelexpenses,
  courtand otheragency tiling feesand othercharges,courtreportersfees,long-distance telephone
  charges, consultant and expert w itness fees, investigation w ork, whether perform ed by
  independent or in-house investigators, depositions, subpoenas, parking, facsim iles, electronic
  research,andjuryfees.Atitsdiscretion,MAXIMUM LEGALmayelecttoemploytheservices
  ofexperts,investigatorsand otherson the Client'sbehalf lfcertain servicesdescribed in Table A
  below areperfonnedby M AX IM U M LEGA L,Clientagreesto com pensateM A XIM UM LEGAL
  atthe rates set forth in the table. If M AX IM U M LEG AL m akes a recom m endation to Client
  regarding a settlem ent and Client refuses to accept the settlem ent M AX IM UM LEGA L is
  recom m ending,then M A XIM UM LEGAL m ay estim ate al1costsrequired to pursue Client'scase
  through trialand Clientagreesto depositwith M AXIM UM LEGA L the costsestim ated to pursue
  Client's case through trial w ithin twenty days of M AX IM U M LEGAL requesting that Client
  depositsaid funds. lfClientrefuses to oris unable to depositthe estim ated costs,Clientagrees
Case 2:18-ap-01315-NB           Doc 1 Filed 10/11/18 Entered 10/11/18 15:20:42                        Desc
                                Main Document    Page 47 of 63




  that Client w ill be in m aterial breach of this Agreem ent and that M AX IM U M LEGA L m ay
  im mediately w ithdraw as counseland M AX IM UM LEG AL w illbe able to place a lien on any
  future recovery foral1attorney's feesand costs.

                                                    TA BLE A

         blackandwhitecopies,printsand scans$0.25              messengerservices$l00perdelivery',
         perpage;                                              investigativehottrlycharges$75perhour;
         colorcopies,colorprintsand colorscans$1.00            mileage .75 perm ile;
         perpage;                                              samedaycourtdeliveries$100.
                                                                                         ,
         initialtileadministration setup fee$300;              useofProjectors,Elmos,andA.
                                                                                         N equipment
         background checksthrough W estlaw 'sService           $100perdayfortrial,mediationorarbitration'
                                                                                                        ,
         $350persearch;                                        commercialairlineticketsatactualcosts(flights
         processservercharges$100perserve;                     overtwohoursarebusinessclassonly);
         mediationVideoProduction$5,000. ,                     generalaviationtravelat$1000perroundtrip
         trialOpeningPresentations$2,500,
                                        .                      (viaprivateairservicetowhichM AXIMUM
         LEGAL subscribes);
         trialClosingPresentations$2,500.
                                        ,                      depositionSummaries$2perpage;
         fieldlnvestigativePhotoReport$1,000,
                                            .                  e-discoveryprocessingto TIFF orpdf$.05/page;
         medicalRecordSummaries$2perpage


         ClientauthorizesM A XIM UM LEGA L to deductany costsincurred and/oradvanced on
  Client'sbehalfto prosecutethecase,comm only referred to aslegalcosts,from Client'spercentage
  share ofany settlement,judgment,arbitration ormediation,orany othersource ofrecovery,
  including,butnot lim ited am ounts attributable to health insurance,m edicalbenefits orproperty
  dam age. Clientacknowledges and agreesthatM A XIM UM LEGA L m ay borrow ftm dsto pay the
  costsand expensesreferred to above,and thatin addition to costsand expenses,Clientagreesthat
  interest charges and related expenses M AXIM UM LEG AL incurs in connection with such
  borrowings,willalso be deduded following calculation ofM A XIM UM LEGA L'S fees. Client
  agreesthatM AX IM U M LEGAL shallhave a lien on a1lm oniesrecovered to secure paym entof
  M AX IM UM LEGAL'S fees. This agreem ent does notcontem plate the handling of any other
  m atterunrelated to the action asstated in the firstparagraph above.

         The contingency fee rates setforth above are the m axim um lim itsforthiscontingency fee
  agreem ent allow ed by statute, and that the attorney and Client m ay negotiate a lower rate.
  M A XIM UM LEGA L m aintains professional liability insurance coverage within the statutory
  requirem entsforthe servicesto be rendered on Client'sbehalf.

          Clienthereby appointsM AX IM U M LEGAL astrue and law fulattorneys forClientand in
  Client'snam e,placeand stead to actforClientwith fullpow erand authority to perform every act
  requisiteand necessaryto Client'sclaim .ClientauthorizesM AXIM UM LEGA L to m akem edical
  paym ents and m ake orreceive health insurance claim paym ents on Client's behalfand to utilize
  thispow erofattom ey to cause said ftmdsto be deposited in trustuntilthe conclusion ofthe case.
  Clientalso authorizesM AXIM U M LEGA L to sign settlem entreleases on behalfofClientand to
  sign,endorse,execute and depositgrosssettlem entcheckson behalfofClient.



                                                       2
Case 2:18-ap-01315-NB         Doc 1 Filed 10/11/18 Entered 10/11/18 15:20:42                   Desc
                              Main Document    Page 48 of 63




         Client authorizes M AX IM U M LEG AL to pay directly from Client's share of any
 judgment,settlement,arbitration,mediation,award orotherrecovery any outstanding medical
 billsts)and/orlients).
         Clientauthorizes MAXIM UM LEGAL to exercise itsbestjudgmentand expertise to
  ptlrsue or othem ise resolve Client's case to the best interest of Client. Client authorizes
  M AX IM UM LEGA L to electarbitration,m ediation,and/orbinding arbitration,ifM A XIM UM
  LEGAL deem s it appropriate. Client also agrees that M AX IM UM LEGAL will have sole
  discretion regarding trialstrategy,including butnotlim ited to calling ofwitnesses,introduction of
  evidence,staffingofattorneysattrialandjuryprofilingandselection.
         Clientacknow ledges thatM A XIM UM LEGA L has notm ade prom ises orguarantees of
  any kind and allexpressionsrelativethereto are m attersofopinion only.Clientand M A XIM U M
  LEGAL agree thatpriorto filing any law suitin any courtarising outofor related in any w ay to
  thesubjectmatterofthisagreement,thepartiesshallhaveattemptednotlessthantwo(2)separate
  half-day or longer mediations conducted by Judicate W est in Orange County, Califom ia.
  M AX IM UM LEGAL agreesto pay aIlreasonable mediatorand facility feesincurred in connection
  with such m ediation attem pts.

          In the eventofdischarge,Client'swithdrawal,Client'sfailureto cooperate,orsubstitution
  of attorney,M AX IM UM LEGA L shall have a lien on any recovery of m oney for reasonable
  attorneys'feesand forcostadvances,forthereasonablevalue oflegalservicesbased on the above
  percentageoran hourly rate of$650 perhour,whicheverishigher. M AXIM UM LEGAL may
  w ithdraw atany tim e as perm itted under the Rules of ProfessionalConductofthe State Bar of
  California.

         IN TH E EV ENT TH ER E IS N O RECO VERY , A TTO RN EYS SH ALL
  R EC EIVE N O CO M PEN SATIO N FO R THEIR SERVICES. Thisagreem entcontem plates
  no servicesaftertrial.Thiscontractdoesnotinclude orcoverappealts),defenses,disputeswith
  medicalproviders,reduction ofliens,workers'compensation benefits,and socialsecurity orother
  govem m entbenefits. Client,w hose signature appears below ,acknow ledgesreceiptofa copy of
  thisRetainerforLegalServicesand Pow erofAttorney.

         W A RNING :A false claim m ay bring crim inalpenalties. W ARN IN G :Ifyou Iose,you
  m ay be required to pay the other party's courtcostsand/or attorneys'fees.


  DATED:        6-8-2017 CLIENT:          /
  D ATED :6/8/2017             M AXIM UM LEGAL HO LDW G S,LLC :                ''          '




                                                  3
Case 2:18-ap-01315-NB        Doc 1 Filed 10/11/18 Entered 10/11/18 15:20:42                 Desc
                             Main Document    Page 49 of 63


                                          M AXIM UM
                                          >       , ( .
                                         .'
                                          ,

                                              1



          AG REEM ENT FO R LEG AL SERVICES AND PO W ER O F ATTOR NEY

         The undersigned Client hereby retains M AX IM UM LEGA L HO LDING S, LLC
  ('EMAXIMUM LEGAL'')topursueanymeritoriouslegalactionswhichsaidClientmayhavefor
  injury and loss resulting from the incidentwhich occurred on oraboutthe 14th day of
   December      ,2014        . Thisincludesmediations,arbitrationsandjury trials,and forno
  otherm atter. Appealsare specifically excluded.

      Ascompensation foritsservices,(and in lieu ofpaying forserviceson an hourlybasis)
  MAXIMUM LEGAL istoreceiveattorneys'feeswhichshallbecalculatedasfollows:(i)ifthe
  m atterisresolved before filing a lawsuitorformalinitiation oflegalproceedings,then attorneys'
  feeswillbethirtpthreeandonethirdpercent(331/3%)ofanygrossrecovery;(ii)ifthematteris
  resolved after filing a law suit or form al initiation of legal proceedings, but prior to form al
  designationofexpertwitnesses,attomeys'feeswillbefortypercent(40%)ofanygrossrecovery;
  (iii)ifthematterisresolved afterthe formaldesignation ofexpertwitnesses,butpriorto the
  commencementofjurorselectionfortrial,attorneys'feeswillbeforty-fivepercent(45%)ofany
  grossrecovery;and(iv)ifthematterisresolvedafterthetimessetforthin(i)through(iii)above,
  then attorneys'feeswillbefiftypercent(50%)ofany grossrecovely Ifan appealisnecessary
  and advisableby M AX IM UM LEGA L,a separateagreem entm ustbe negotiated and agreed to by
  MAXIMUM LEGAL forpurposesofpursuing anappeal. Ifcollection actiononajudgmentor
  settlem ent is required,M AX IM UM LEGA L has the sole discretion to agree to perfonn those
  services,butM AX IM UM LEG AL isnotobligated in any m annerto pursuecollection actions. In
  the eventthe settlem entinvolves periodic payments,M A XIM U M LEGA L'S fee shallbe based
  upon the presentcash valueofa1lgross am ountspaid and payable.A fterreduction forattorneys'
  fees,m oniesrecovered shallbe used to repay costs incurred byM AXIM UM LEGAL,as wellas
  to satisfy unpaid m edical and related obligations. M AXIM U M LEGAL m ay pay,but is not
  required to pay, a1l court and associated necessary costs to protect the Client's interests and
  prosecute the case zealously and w ithin the boundaries of the law ,and shallrecoversuch costs
  only if successful. Costs and expenses that are incurred by M AX IM U M LEGAL com m only
  include:process serverfees,m ediation fees,m edicalrecords retrievalfees,m essengerand other
  delivery fees,photocopying and otherreproduction costs,photographs,postage,travelexpenses,
  courtand otheragency filing feesand othercharges,courtreportersfees,long-distance telephone
  charges, consultant and expert w itness fees, investigation w ork, whether perform ed by
  independent or in-house investigators,depositions, subpoenas, parking, facsim iles, electronic
  research,andjuryfees.Atitsdiscretion,MAXIMUM LEGAL mayelecttoemploytheservices
  ofexperts,investigatorsand otherson the Client'sbehalf. lfcertain senicesdescribed in Table A
  below are perform ed by M AX IM UM LEGA L,Clientagreesto compensateM A XIM UM LEGA L
  atthe rates setforth in the table. If M AX IM U M LEG AL m akes a recom m endation to Client
  regarding a settlem ent and Client refuses to accept the settlem ent M AX IM U M LEGA L is
  recom m ending,then M A XIM UM LEGAL m ay estim ate al1costsrequired to pursue Client'scase
  through trialand Clientagreesto depositwith M AXIM UM LEGA L thecostsestim ated to pursue
  Client's case through trial w ithin twenty days of M AX IM U M LEGAL requesting that Client
  depositsaid funds. IfClientreftzses to otis unable to depositthe estim ated costs,Clientagrees
Case 2:18-ap-01315-NB          Doc 1 Filed 10/11/18 Entered 10/11/18 15:20:42                       Desc
                               Main Document    Page 50 of 63




  that Client will be in m aterialbreach of this Agreem ent and that M AX IM U M LEGA L m ay
  im m ediately w ithdraw as counseland M AXIM U M LEGAL w illbe able to place a lien on any
  future recovery forallatlorney'sfeesand costs.

                                                   TABLE A

         blackandwhitecopies,printsandscans$0.25             messengerservices$100perdelivery;
         perpage;                                            investigativehourlycharges$75perhour;
         colorcopies,colorprintsandcolorscans$1.00           mileage .75 perm ile;
         perpage;                                            samedaycourtdeliveries$100.
                                                                                       ,
         initialfileadministration setupfee$300,
                                               .             useofProjectors,Elmos,andAN equipment
         background checksthrough W estlaw 'sService         $100perdayfortrial,mediationorarbitration;
         $350persearch;                                      commercialairlineticketsatactualcosts(flights
         processservercharges$100perserve;                   overtwohoursarebusinessclassonlyl;
         mediationVideoProduction$5,000;                     generalaviationtravelat$1000perroundtrip
         trialOpeningPresentations$2,500*
                                        ,                    (viaprivateairservicetowhichM AXIMUM
         LEGAL subscribes);
         trialClosingPresentations$2,500.
                                        ,                    depositionSummaries$2perpage;
         fieldlnvestigativePhotoReport$1,000,
                                            .                e-discoveryprocessingto TIFF orpdf$.05/page'
                                                                                                        ,
         medicalRecordSummaries$2perpage

         ClientauthorizesM A XIM UM LEGA L to deductany costs incurred and/or advanced on
  Client'sbehalfto prosecutethecase,com m only referred to aslegalcosts,from Client'spercentage
  share ofany settlement,judgment,arbitration ormediation,orany othersource ofrecovery,
  including,butnot lim ited am ounts attributable to health insurance,m edicalbenefits orproperty
  dam age. Clientacknowledges and agreesthatM A XIM U M LEGA L m ay borrow fundsto pay the
  costsand expensesreferred to above,and thatin addition to costs and expenses,Clientagreesthat
  interest charges and related expenses M AXIM UM LEG AL incurs in connection with such
  borrowings,willalso be deduded following calculation ofM AX IM UM LEGA L'S fees. Client
  agreesthatM AX IM UM LEGAL shallhave a lien on a11m oniesrecovered to secure paym entof
  M AX IM UM LEGAL'S fees. This agreem ent does notcontem plate the handling of any other
  m atterunrelated to theaction asstated in the firstparagraph above.

         The contingency fee ratessetforth above are the m axim um lim itsforthiscontingency fee
  agreem ent allow ed by statute, and that the attorney and Client m ay negotiate a low er rate.
  M AXIM UM LEG AL m aintains professional liability insurance coverage within the statutory
  requirem entsforthe servicesto be rendered on Client'sbehalf.

          Clienthereby appointsM AX IM U M LEGA L astnle and law fulattorneys forClientand in
  Client'snam e,placeand stead to actforClientwith fullpow erand authority to perform every act
  requisiteand necessaryto Client'sclaim .ClientauthorizesM AXIM UM LEGAL to m akem edical
  paym ents and m ake orreceive health insurance claim paym ents on Clicnt'sbehalf and to utilize
  thispow erofattorney to cause said fundsto be deposited in trustuntilthe conclusion ofthe case.
  Clientalso authorizesM AX IM UM LEGA L to sign settlem entreleases on behalfofClientand to
  sign,endorse,executeand depositgrosssettlem entcheckson behalfofClient.
Case 2:18-ap-01315-NB         Doc 1 Filed 10/11/18 Entered 10/11/18 15:20:42                    Desc
                              Main Document    Page 51 of 63




         Client authorizes M AX IM U M LEG AL to pay directly from Client's share of any
 judgment,settlement,arbitration,mediation,award orotherrecovel'y any outstanding medical
 billsts)and/orlients).
         ClientauthorizesMAXIMUM LEGAL to exercise itsbestjudgmentand expertiseto
  pursue or otherwise resolve Client's case to the best interest of Client. Client authorizes
  M A XIM UM LEG AL to electarbitration,m ediation,and/orbinding arbitration,ifM A XIM UM
  LEG AL deem s it appropriate. Client also agrees that M A XIM UM LEGA L w ill have sole
  discretion regarding trialstrategy,including butnotlim ited to calling ofw itnesses,introduction of
  evidence,staffingofattorneysattrialandjuryprofilingandselection.
         Client acknow ledges thatM AX IM UM LEGAL has notm ade prom ises or guarantees of
  any kind and a1lexpressionsrelative thereto arem attersofopinion only.Clientand M A XIM UM
  LEGA L agree thatpriorto filing any law suitin any courtarising outoforrelated in any w ay to
  thesubjectmatterofthisagreement,thepartiesshallhaveattemptednotlessthantwo(2)separate
  half-day or longer m ediations conducted by Judicate W est in Orange County, California.
  M AXIM UM LEGA L agreesto pay allreasonablem ediatorand facility feesincurred in connectkm
  with such m ediation attem pts.

          ln the eventofdischarge,Client'sw ithdraw al,Client'sfailureto cooperate,orsubstitm ion
  of attorney,M A XIM UM LEGA L shallhave a lien on any recovery ofm oney for reasonable
  attorneys'feesand forcostadvances,forthereasonable valueoflegalservicesbased on the above
  percentage oran hourly rate of$650 perhour,whicheverishigher. M AXIM UM LEGAL may
  w ithdraw atany tim e as perm itted under the Rules ofProfessionalConductofthe State Barof
  Califom ia.

       IN THE EVEN T TH ERE IS NO REC OV ERY , A TTO RNEYS SH ALL
  RECEIVE NO CO M PEN SATION FOR TH EIR SERVICES. Thisagreem entcontem plates
  noservicesaftertrial.Thiscontractdoesnotincludeorcoverappealts),defenses,disputeswith
  m edicalproviders,reduction ofliens,w orkers'com pensation benetits,and socialsecurity orother
  governm entbenetits. Client,whose signattzre appearsbelow,acknow ledgesreceiptofa copy of
  thisRetainerforLegalServicesand PowerofAttorney.

         W ARNING :A false claim m ay bring crim lnalpenalties.W ARN IN G :Ifyou Iose,you
  m ay be required to pay theotherparty's courtcosts and/or attorneys'fees.


  DATED :Jun 9,2017             CLIEN T: /e
                                           Jek- uA(Jug
                                                     t'
                                                      ?,7
                                                        :
                                                        (
                                                        ;i-
                                                          7)
                                                          ,

                                                                                 .
                                                                                 .   #'     &
  DA TED ;June9,2017            M AXIM UM LEGAL HOLDINGS,LLC: y
Case 2:18-ap-01315-NB        Doc 1 Filed 10/11/18 Entered 10/11/18 15:20:42                 Desc
                             Main Document    Page 52 of 63


                                          w AXIM UM
                                          M

          AG REEM ENT FOR LEG AL SERVICES AND PO W ER O F ATTOR NEY

         The tm dersigned Client hereby retains M AX IM UM LEGAL HO LDING S, LLC
  (IEMAXIMUM LEGAU')topursueanymeritoriouslegalactionswhichsaidClientmayhavefor
  injury and loss resulting from the incidentwhich occurred on oraboutthe 14th day of
   December      ,2014        . Thisincludesmediations,arbitrationsandjury trials,and forno
  otherm atter. Appealsare specifically excluded.

      Ascompensation foritsservices,(and in lieu ofpaying forserviceson an hourlybasis)
  MAXIMUM LEGAL istoreceiveattorneys'feeswhichshallbecalculatedasfollows:(i)ifthe
  m atter isresolved before tiling a law suitorform alinitiation oflegalproceedings,then attonzeys'
  feeswillbethirtpthreeandonethirdpercent(33 1/3%)ofanygrossrecovery;(ii)ifthematteris
  resolved after tiling a law suit or fonnal initiation of legal proceedings, but prior to formal
  designationofexpertwitnesses,attorneys'feeswillbefortypercent(40%)ofanygrossrecovery;
  (iii)ifthematterisresolved afterthe formaldesignation ofexpel'twitnesses,butpriorto the
  commencementofjurorselectionfortrial,attomeys'feeswillbeforty-fivepercent(45%)ofany
  grossrecovery;and(iv)ifthematterisresolvedafterthetimessetforthin(i)through(iii)above,
  then attorneys'feeswillbet'iftypercent(50%)ofanygrossrecovely Ifanappealisnecessary
  and advisable by M AXIM UM LEGAL,a separate agreem entmustbe negotiated and agreed to by
  M AXIMUM LEGAL forpurposesofpursuinganappeal.lfcollection actiononajudgmentor
  settlem ent is required,M A XIM UM LEGA L has the sole discretion to agree to perform those
  services,butM A XIM UM LEG AL isnotobligated in any m annerto pursue collection actions. ln
  the eventthe settlem entinvolvesperiodic payments,M AXIM UM LEGA L'S fee shallbe based
  upon thepresentcash value ofa11gross am ountspaid and payable. Afterreduction forattorneys'
  fees,m oniesrecovered shallbe used to repay costs incurred byM AXIM U M LEGAL,as wellas
  to satisfy unpaid m edical and related obligations. M AX IM U M LEGAL m ay pay,but is not
  required to pay, all court and associated necessary costs to protect the Client's interests and
  prosecute the case zealously and w ithin the bolm daries of the law ,and shallrecoversuch costs
  only if successful. Costs and expenses that are incurred by M AX IM U M LEGAL com m only
  include:process server fees,m ediation fees,m edicalrecords retrievalfees,m essengerand other
  delivery fees,photocopying and otherreproduction costs,photographs,postage,travelexpenses,
  courtand otheragency filing feesand othercharges,courtreportersfees,long-distancetelephone
  charges, consultant and expert witness fees, investigation w ork, whether perform ed by
  independent or in-house investigators, depositions, subpoenas, parking, facsim iles, electronic
  research,andjuryfees.Atitsdiscretion,MAXIMUM LEGAL mayelecttoemploytheservices
  ofexperts,investigatorsand otherson theClient'sbehalf. lfcertain servicesdescribed in TableA
  below areperform ed by M A XIM UM LEGA L,Clientagreesto com pensate M AXIM U M LEGAL
  atthe rates setforth in the table. lf M A XIM UM LEGAL m akes a recom m endation to Client
  regarding a settlem ent and Client refuses to accept the settlenlent M AX IM UM LEGA L is
  recom m ending,then M AXIM U M LEGAL m ay estim ate a11costsrequired to pursueClient'scase
  through trialand Clientagreesto depositwith M AX IM U M LEGAL thecosts estim ated to pursue
  Client's case through trial within twenty days of M A XIM UM LEGA L requesting that Client
  depositsaid funds. If Clientrefusesto or isunable to depositthe estim ated costs,Clientagrees
Case 2:18-ap-01315-NB          Doc 1 Filed 10/11/18 Entered 10/11/18 15:20:42                     Desc
                               Main Document    Page 53 of 63




  that Client will be in m aterial breach of this Agreem ent and that M AX IM U M LEGA L m ay
  im m ediately w ithdraw as counsel and M A XIM UM LEG AL w illbe able to place a lien on any
  future recovery forallattorney'sfeesand costs.

                                                TABLE A

         blackandwhitecopies,printsandscans$0.25           messengerservices$100perdelivery;
         perpage;                                          investigativehourlycharges$75perhour;
         colorcopies,colorprintsandcolorscans$1.00         mileage .75 perm ile;
         perpage;                                          samedaycourtdeliveries$100.
                                                                                     ,
         initialt5leadministration setupfee$300;           useofProjectors,Elmos,andAN equipment
         background checksthrough W estlaw 'sService       $100perdayfortrial,mediationorarbitration'
                                                                                                    ,
         $350persearch' ,                                  commercialairlineticketsatactualcosts(flights
         processservercharges$l00perserve;                 overtwohoursarebusinessclassonlyl;
         mediation VideoProduction$5,000,   .              generalaviationtravelat$1000perroundtrip
         trialOpeningPresentations$2,500.  ,               (viaprivateairservicetowhichM AXIMUM
         LEGAL subscribes);
         trialClosingPresentations$2,500,
                                        .                  depositionSummaries$2perpage;
         tieldlnvestigativePhotoReport$1,000,
                                            .              e-discoveryprocessingtoTIFF orpdf$.05/page;
         medicalRecordSummaries$2perpage

         ClientauthorizesM A XIM U M LEGA L to deductany costs incurred and/oradvanced on
  Client'sbehalftoprosecutethecase,com m only referred to aslegalcosts,from Client'spercentage
  share ofany settlement,judgment,arbitration ormediation,orany othersource ofrecovery,
  including,butnotlim ited am ounts attributable to health insurance,m edicalbenefits orproperty
  dam age. Clientacknow ledgesand agreesthatM A XIM UM LEGA L m ay borrow fundsto pay the
  costsand expensesreferred to above,and thatin addition to costsand expenses,Clientagreesthat
  interest charges and related expenses M AX IM U M LEGAL incurs in connection with such
  borrow ings,willalso be deduded following calculation ofM AX IM UM LEGA L'S fees. Client
  agrees thatM A XIM UM LEGA L shallhave a lien on allm oniesrecovered to secure paym entof
  M AXIM UM LEGA L'S fees. This agreem ent does notcontem plate the handling of any other
  m atterunrelated to the action asstated in the firstparagraph above.

         Thecontingency fee rates setforth aboveare the m axim um lim itsforthis contingency fee
  agreem ent allowed by statm e, and that the attorney and Client m ay negotiate a lower rate.
  M AXIM UM LEGAL m aintains professional liability insurance coverage within the statutory
  requirem entsforthe servicesto be rendered on Client'sbehalf.

          Clienthereby appointsM AX IM U M LEGA L astrue and law fulattorneysforClientand in
  Clicnt'snam e,place and stead to actforClientw ith fullpow erand authority to perform every act
  requisiteand necessary to Client'sclaim . ClientauthorizesM AX IM U M LEGA L to makem edical
  paymentsand m ake orreceive health insurance claim paym ents on Client's behalfand to utilize
  thispowerofattorney to cause said fim ds to be deposited in trustuntilthe conclusion ofthe case.
  Clientalso authorizesM AX IM UM LEGAL to sign settlem entreleaseson behalfofClientand to
  sign,endorse,execute and depositgrosssettlem entcheckson behalfofClient.



                                                       2
Case 2:18-ap-01315-NB        Doc 1 Filed 10/11/18 Entered 10/11/18 15:20:42                           Desc
                             Main Document    Page 54 of 63




         Client authorizes M A XIM UM LEGA L to pay directly from Client's share of any
  judgment,settlement,arbitration,mediation,award orotherrecovery any outstanding medical
  billsts)and/orlients).
         ClientauthorizesMAXIMUM LEGAL to exercise itsbestjudgmentand expertiseto
  pursue or otherwise resolve Client's case to the best interest of Client. Client authorizes
  M AX IM UM LEGA L to electarbitration,m ediation,and/orbinding arbitration,ifM AX IM U M
  LEGA L deem s it appropriate. Client also agrees that M AX IM U M LEGAL will have sole
  discretion regarding trialstrategy,including butnotlim ited to calling ofwitnesses,introduction of
  evidence,staffingofattorneysattrialandjuryprofilingandselection.
         Clientacknow ledges thatM AXIM UM LEG AL has notm ade prom ises or guarantees of
  any kind and allexpressionsrelativethereto are m attersofopinion only.Clientand M AX IM U M
  LEGA L agree thatpriorto filing any lawsuitin any courtarising outoforrelated in any way to
  thesubjectmatteroftllisagreement,thepartiesshallhaveattemptednotlessthantwo(2)separate
  half-day or longer m ediations conducted by Judicate W est in Orange County, Califom ia.
  M AX IM UM LEGAL agreesto pay al1reasonablem ediatorand facility feesincurred in connectèn
  with such m ediation attem pts.

          ln the eventofdischarge,Client'swithdrawal,Client'sfailureto cooperate,orsubstitution
  of attorney,M AXIM U M LEGAL shall have a lien on any recovery ofm oney for reasonable
  attorneys'feesand forcostadvances,forthe reasonablevalue oflegalservicesbased on the above
  percentage oran hourly rate of$650 perhour,whicheverishigher. M AXIM UM LEGAL may
  withdraw at any tim e as perm itted under the Rules of ProfessionalConductofthe State Bar of
  California.

       IN TH E EVENT TH ERE IS N O RECO VERY, ATTO RNEYS SHA LL
  R ECEIV E N O C OM PENSA TIO N FO R TH EIR SERV ICES. This agreem entcontemplates
  no servicesaftertrial.Thiscontractdoesnotincludeorcoverappealts),defenses,disputeswith
  m edicalproviders,reduction ofliens,workers'compensation benefits,and socialsecurity orother
  governm entbenefits. Client,whose signature appears below,acknowledges receiptofa copy of
  thisRetainerforLegalServices and PowerofAttorney.

         W ARN IN G :A false claim m ay bring crim inalpenalties.W A RNIN G :lfyou lose,you
  m ay be required to pay the other party'scourtcostsand/or attorneys'fees.


  D ATED :JUD9,2017                4
                                   :(
                                    2:
                                     11
                                      )-11liilql?sklr-qIq--(;!k ''
                                        -
                                                                     J.
                                                                       ..............
                                                                                    --
                                                                                     .
                                                                      tt.1t1?t6).?()1.7l
                               '



                                                                                           ë. ê   z

  DATED:June9,2017                 MAXIMUM LEGAL HOLDINGS,LLC: X
Case 2:18-ap-01315-NB       Doc 1 Filed 10/11/18 Entered 10/11/18 15:20:42                Desc
                            Main Document    Page 55 of 63


                                     w   M AXIM UM

          AG REEM ENT FO R LEG AL SERV ICES A ND PO W ER O F ATTOR NEY

        The undersigned Client hereby retains M AX IM UM LEGAL HO LDING S, LLC
 (VCMAXIM UM LEGAL'')toptlrsueanymeritoriouslegalactionswhichsaidClientmayhavefor
 injury and loss resulting from the incidentwhich occurred on oraboutthe 14th day of
  December      ,2014        . Thisincludesmediations,arbitrationsandjurytrials,and forno
 otherm atter. A ppealsare specifically excluded.

     Ascompensation forits services,(and in lieu ofpaying forserviceson an hourly basis)
 MAXIMUM LEGAL istoreceiveattorneys'feeswhichshallbecalculatedasfollows:(i)ifthe
 m atterisresolved before filing a lawsuitorfonnalinitiation oflegalproceedings,then attorneys'
 feeswillbethirtpthreeandonethirdpercent(331/3%)ofanygrossrecovery;(ii)ifthematteris
 resolved after filing a Iaw suit or formal initiation of legal proceedings, but prior to form al
 designationofexpertwitnesses,attorneys'feeswillbefortypercent(40%)ofanygrossrecovery'  ,
 (iii)ifthe matter isresolved afterthe formaldesignation ofexpertwitnesses,butpriorto the
 commencementofjurorselectionfortrial,attorneys'feeswillbeforty-fivepercent(45%)ofany
 grossrecovery;and(iv)ifthematterisresolvedafterthetimessetforthin(i)through(iii)above,
 then attorneys'feeswillbefiftypercent(50%)ofanygrossrecovely lfan appealisnecessary
 and advisableby M AX IM UM LEGA L,a separate agreem entm ustbe negotiated and agreed to by
  MAXIMUM LEGAL forpurposesofpursuinganappeal.lfcollection action on ajudgmentor
 settlem ent is required,M AX IM UM LEGAL has the sole discretion to agree to perform those
 services,butM A XIM U M LEG AL isnotobligated in any m annerto pursue collection actions. ln
 the event the settlem entinvolves periodic paym ents,M A XIM UM LEGA L'S fee shallbe based
 upon the presentcash value ofallgrossam ountspaid and payable. Afterreduction forattorneys'
 fees,m oniesrecovered shallbe used to repay costsincurred by M AX IM UM LEGA L,asw ellas
 to satisfy unpaid m edical and related obligations. M AX IM UM LEGAL m ay pay,but is not
 required to pay, all court and associated necessary costs to protect the Client's interests and
 prosecute the case zealously and w ithin the boundaries ofthe law,and shallrecover such costs
 only if successful. Costs and expenses that are incurred by M A XIM UM LEGA L com m only
 include:process server fees,m ediation fees,m edicalrecordsretrievalfees,m essengerand other
 delivery fees,photocopying and otherreproduction costs,photographs,postage,travelexpenses,
 courtand otheragency filing feesand othercharges,courtreportersfees,long-distance telephone
 charges, consultant and expert w itness fees, investigation w ork, whether perform ed by
 independent or in-house investigators, depositions, subpoenas, parking, facsim iles, electronic
  research,andjuryfees.Atitsdiscretion,M AXIMUM LEGAL mayelecttoemploytheservices
  ofexperts,investigatorsand otherson the Client'sbehalf. lfcertain servicesdescribed in Table A
  below are perform ed by M AX IM UM LEGA L,Clientagreesto com pensateM AX IM UM LEGA L
  atthe rates setforth in the table. lf M AX IM UM I-EGA L m akes a recom m endation to Client
  regarding a settlem ent and Client refuses to accept the settlem ent M AX IM UM LEGAL is
  recom m ending,then M AX IM UM LEGA L m ay estim ate al1costsrequired to pursue Client'scase
  through trialand Clientagreesto depositwith M A XIM UM LEG AL the costsestim ated to pursue
  Client's case through trial within tw enty days of M AX IM UM LEGA L requesting that Client
  depositsaid funds. lfClientrefuses to or is unable to depositthe estim ated costs,Clientagrees
Case 2:18-ap-01315-NB          Doc 1 Filed 10/11/18 Entered 10/11/18 15:20:42                         Desc
                               Main Document    Page 56 of 63




 that Client will be in m aterial breach of this A greem ent and that M A XIM UM LEG AL m ay
 im m ediately w ithdraw as counseland M AX IM UM LEGA L willbe able to place a lien on any
 future recovery foral1attom ey's feesand costs.

                                                   TA BLE A

         blackandwhitecopies,printsandscans$0.25              messengerservices$100perdelivery;
         perpage;                                             investigativehourlycharges$75perhour;
         colorcopies,colorprintsand colorscans$1.00           mileage .75 perm ile;
         perpage;                                             sameday courtdeliveries$100.
                                                                                         ,
         initialfileadministrationsetup fee$300;              useofProjectors,Elmos,andA/V equipment'
                                                                                                    ,
         background checksthrough W estlaw'sService           $100perdayfortrial,mediationorarbitration;
         $350persearch;                                       commercialairlineticketsatactualcosts(tlights
         processservercharges$100perserve;                    overtwohoursarebusinessclissonlyl;
         mediationVideoProduction $5,000.
                                        ,                     generalaviationtravelat$1000perroundtrip
         trialOpeningPresentations$2,500.
                                        ,                     (viaprivateairservicetowhichM AXIMUM
         LEGAL subscribes);
         trialClosingPresentations$2,500;                     depositionSummaries$2perpage;
         fieldInvestigativePhotoReport$1,000;                 e-discovery processingtoTIFF orpdf$.05/page;
         medicalRecord Summaries$2perpage

         ClientauthorizesM AX IM U M LEGAL to deductany costsincurred and/oradvanced on
  Client'sbehalfto prosecutethecase,com m only referred to aslegalcosts,from Client'spercentage
  share ofany settlement,judgment,arbitration ormediation,orany othersource ofrecovery,
  including,butnot lim ited am ounts attributable to health insurance,medicalbenefits orproperty
  dam age. Clientacknowledges and agreesthatM AX IM U M LEGAL m ay borrow fundsto pay the
  costsand expensesreferred to above,and thatin addition to costsand expenses,Clientagreesthat
  interest charges and related expenses M A XIM UM LEGA L incurs in connection w ith such
  borrowings,willalso be deducted follow ing calculation ofM AX IM UM LEGA L'S fees. Client
  agreesthatM A XIM UM LEGA L shallhave a Iien on a1Im oniesrecovered to secure paym entof
  M AX IM UM LEGAL'S fees. This agreem ent does notcontem plate the handling of any other
  m atterunrelated to the action as stated in the firstparagraph above.

         The contingency fee ratessetforth above arethem axim um lim itsforthiscontingency fee
  agreem ent allow ed by statute, and that the attorney and Client m ay negotiate a low er rate.
  M A XIM UM LEGA L m aintains professional liability insurance coverage within the statutory
  requirem entsforthe servicesto be rendered on Client'sbehalf.

          Clienthereby appointsM A XIM U M LEGA L astrue and law fulattorneysforClientand in
  Client'snam e,place and stead to actforClientw ith fullpow erand authority to perform every act
  requisiteand necessary to Client'sclaim . ClientauthorizesM AXIM UM LEGA L to m akem edical
  paym entsand m ake orreceive health insurance claim paym entson Client's behalfand to utilize
  thispow erofattom ey to cause said fundsto be deposited in trustuntiltheconclusion ofthe case.
  Clientalso authorizesM AX IM UM LEG AL to sign settlem entreleases on behalfofClientand to
  sign,endorse,executeand depositgrosssettlem entcheckson behalfofClient.
Case 2:18-ap-01315-NB         Doc 1 Filed 10/11/18 Entered 10/11/18 15:20:42                  Desc
                              Main Document    Page 57 of 63




           Client authorizes M A       M LEGAL to pay directly from Client's share of any
   judgment,stttlement,arbitration,mediation,awardorotherrecoveryany outstandingmedical
   billsts)and/orIients).
           ClientauthorizesMAXIMUM LEGAL to exercise itsbestjudgmentand expertiscto
    ptlrsue or otherwise l'esolve Client's case to the best interest of Client. Client authorizes
    MA            LEGAL to electarbitration,lnediation,and/orbinding arbitration,ifM AX IM UM
    LEGAL decms it appropriate. Client also agrees that .    M AXIM UM LEGAL will have sole
    discretion regardingtrialstrategy,includingbutnotIim itedtocallingofwitnesses,introdtlction of
    evidence,staffingofattorneysattrialandjuryprofilingandselection.
           Clientacknowledges that         IM I.
                                               JM LEGAL has notm ade prom isesor guarantees of
    any ldnd and alIexpressionsrelative thcreto arem attersofopinion only. Clientand M AXIM UM
    LEGAL agreethatpriorto filing any lawsuitin any courtarising outoforrelated in any way to
    thestlbjectmatterofthisagreement,thepartiesshallhaveatttmptednotlessthantwo(2)separate
    half-day or longer mediations condtlcted by Judicate W est it
                                                                a Ol'
                                                                    ange County, California.
    M AXIM UM LEGAL agreestopaya1Ireasonablemediatorand facilityfeesincurred in connection
    with such m ediation ettempts.

           lntheeventofdisoharge,Client'swithdrawal,Client'sfailureto cooperate,o1'substimtion
    ofattorney,M AXIM UM LEGA L shallhave a lien on any recovery of m oney for reasonable
    attolreys'feesand forcostadvances,forthereasonablevalueoflegalservicesbased on theabove
    percentageoran hourly rate of$650perhour,whichevcrishighel'. M AXIMUM LEGAL may
    withdraw atany time aspelnnitted underthe Rules ofProfessionalConductofthe State Barof
    California.

       , 1.
          N TW R EVENT TITRR E IS NO RECOVERY , ATTORNEYS SH AI,L
    RECEIVE NO COG EN SATION FOR THEIIR SERW CES. This agreem entcontemplates
    nosel-vicesahertrial.Thiscontractdoesnotincludeorcoverappealts),defenses,disputeswith
    medicalproviders,reduction ofliens,workers'com pensationbenefits,and socialsecurity orother
    governmentbenefits. Client.whose signature appeal'sbelow,acknowledgesreceiptofacopy of
    thisRetainerforLegalServicesand PowerofAttorney.

           W ARNING:A false claim m ay bring criminalpellalties.W ARNING :lfyou lose,you
    m ay be required to pay the other party'scourteostsant
                                                         l/orattorneys'fees.
                                               1.   f


    oATso:Qj (--
               1                CLIENT:


    DATED :6/8/2017             MAXIMUMLEGALHOLDWGS,LLC:zo ïo .' >kocâk.'tvwj
                                                                  ,
                                                                                               x
                                                                          .   '#
Case 2:18-ap-01315-NB   Doc 1 Filed 10/11/18 Entered 10/11/18 15:20:42   Desc
                        Main Document    Page 58 of 63

  1                                     EX H IBIT 3


 3
 4




 7
 8
 9




 12
 13
 14




 17
 18
 19


21
22
23
24


26
27
28
    Case 2:18-ap-01315-NB                         Doc 1 Filed 10/11/18 Entered 10/11/18 15:20:42                                       Desc
                                                  Main Document    Page 59 of 63


Message 1of3
                                                                                                                          Sentat:6/9/2017 12:21:56 AM


Pineda funding docs




   Phil- Here arethe docsthatrequirewetsignaturesfrom you forthe Pineda financing.



    Tot'ld D,
            ,W akefield
    C EfJ'


    E-mail:t.
            w akefielda maximum-leaal.com
    Phone:(435)602-4544 .Fax:(800)644-9861 *N .maximum-lenal.
                                                            com
   Maximum Legal(Utah),LLC *2720 Homestead RoadSui
                                                 te 2OO *ParkCity*UT *84098 *Uni
                                                                               ted
   States
  This message isconfidential.ltmay also be privlleged orotherwiseprotected by theworkproductdoctrineorotherIegalrules.Ifyou
  havereceived itby mistake,please Ietusknow bye-mailreply,and delete itfrom yoursystem.You maynotcopy tlnismessageor
  discloseitscontentsto anyone.Pleasesend us by fax anymessage contairlingdeadllnesasIncominge-mallsmaynotbescreenedfor
  response deadlines.The integrity andsecurity()ftllismessagecannc)tbeguaranteed on theInternet,Maximum l..e(;a1fs i)nationallaw
  firm whichoperatesthroughanumberofprofessionalfirmsandconstituententities(theMemberFirms)IocetedthroughouttheUnited
  Statesto provideIegaland otherclientrelated professionalservices.The MemberFirmsareconstltuted and regulated in accordancewith
  relevantIocalregulatoryand Iegalrequirernents.The tlse ofthenameMaximum Legalisfordescription pul-posesonly and does notimply
  thatalIMemberFirmsare in apartnersllipwith,rararepaa of.Maximum LegalzLLC.'rheresponsibîlityfortheprovision ofservicestothe
  clientisdefined inthetermsoftheengagementbetweenthe MemberFirm andthe client.




Attachm ents:

   Layfield,Philip-AttorneyAssignmentAgreement.pdf(120KB)




Message 2 of3
                                                                                                                           Sentat:6/9/2017 11:25:06AM

             g                            g
   e : Ine a u n In                                    O CS
  From: Phili
            pLayfield<p@ max'lmumlegalsewl
                                         '
                                         ces.coml
     To: ToddD Wakefiel
                      d <t.wakefl
                                eld@ maxl
                                        '
                                        m ull-iegal.com>
    Case 2:18-ap-01315-NB                      Doc 1 Filed 10/11/18 Entered 10/11/18 15:20:42                                                        Desc
                                               Main Document    Page 60 of 63
   H ere is everything they asked for. W e should have som eone focustoday on getting a1ltheproper sigsfrom
   the clients so w e can close thisouttoday.




          From :Todd D W akefield <t.wakeseld@ maximum-legal.com>
          Date:Thursday,June 8,2017 at9:21PM
          To:Philip Layfield <p@ maximum legalservices.com >
          Subjed:Pinedafundingdocs

          Phil- Herearethe docsthatrequire wetsignaturesfrom you forthePineda snancing.
                                                            '
                                                            r  rG 'u                                            .                          E
                                                            i
                                                            k.'    .N
                                                                ..a.ï'
                                                                     #'
                                                                      '
                                                                      j         4hjr gxwmy:
                                                                                          faë,
                                                                                             .zq..ez
                                                                                                   p v.
                                                                                                      v,
                                                                                                       z..
                                                                                                         g,
                                                                                                          acjwa..
                                                                                                                (
                                                                                                                'z,,
                                                                                                                   .z
                                                                                                                    ,v.y.s.jjj'yx
                                                                                                                                u.:.v      j
                                                            t!.f:u
                                                            '
                                                                      .         jwj. c.y.g$'.
                                                                                            g> r
                                                                                               jao.
                                                                                                  4js
                                                                                                    .jg,.:trv
                                                                                                            ,gz
                                                                                                              .r4  .
                                                                                                                .g&4..
                                                                                                                     -:
                                                                                                                      4a                   j
                                                                                                                                           i
                                                            '
            dod< (7.k'valte.beld                            .             Iv 3
                                                                             .
                                                                             ,1c/
                                                                                --
                                                                                 ,
                                                                                 ) /
                                                                                   'sa/1'-
                                                                                         ja t.
                                                                                             )sI ax-
                                                                                                   1'
                                                                                                    f&
                                                                                                     ,
                                                                                                     '
                                                                                                     4'tx
                                                                                                        ?d.
                                                                                                          ,- l
            C EO                                            '                                lf
                                                                                              .
                                                                                              af-x
                                                                                                 q(r
                                                                                                   $)r)f p
                                                                                                         '
                                                                                                         ï
                                                                                                         së
                                                                                                       ...                                 :
                                                                                                                                           ,

                                                            i




            E-mail:t.
                    w akesel
                           da maximum-l
                                      enal.com
            Phone:(435)602-4544 .Fax:(800)644-9861 .www.maximum-l
                                                                eaal.com
          Maximum Legal(Utah),LLC w2720 Homestead Road Suite20O *ParkCity @UT *84098
          * Uni
              ted States
          Thismessageisconfidential.Itmay also beprivileqed orotherwise protectedbythework productdoctrineorotherIegel
          rules.Ifyouhavereceiveditby mistake,please letusknow bye-mailreply,and delete itfrom yoursystem.Youmay not
          copythismessageordiscjoseitscorntentsto anyone.Pleasesend usby fax anymessage containing deadlinesaslncominge-
          mails may notbescreened forresponsedeadlines.The integrity andsecurityofthismessage cannotbeguaranteed onthe
          Internet.Maximum Legalisanationallaw firm which operatesthrougha numberofprofessionalfirmsand constitbententities
          (theMemberFlrms)IocatedthroughouttheUnitedStatestoprovideIegalandothercllentrelatedprofesslonalservices.The
          MemberFirmsare constituted and regulated ln eccordance$,/1th relevantI()ceiregulatoryand legalrequirements.The use or
          the name Maxlmum LegalIsfordescription purposesonlyand doesnotfmplythata11MemberFirmsare in apaltnershipwith,
          ()rare par'tofpMaximum Legal:L-LC.The responsibllity hlrtheprovisionofservicestr .ltheclientisdefined lnthetermsoftlne
          engagementbetween theMemberFirm andthe cllerlt.




Attachm ents:

   phil'sDriverIi
                cense.pdf(2MB) UsclaimsexecutedbyPhil.pdf(4MB)




Message 3 of3
                                                                                                                                        Sentat:6/9/2017 11:36:21AM


Re:Pineda funding docs
  From: Todd D Wakefield<t.wakesel
                                 d@maximum-legal.com>
     To: PhilipLayfield<p@maximumlegalsewices.com>
 Case 2:18-ap-01315-NB          Doc 1 Filed 10/11/18 Entered 10/11/18 15:20:42   Desc
                                Main Document    Page 61 of 63


Veroni
     ca hasalready been working onit.Probably done thism orning.

Todd D.W akefield,CEO
M aximum Legal,LLC
M:(435)659-8752
0:(435)602-4544

(Quotedtexthidden)
Case 2:18-ap-01315-NB   Doc 1 Filed 10/11/18 Entered 10/11/18 15:20:42   Desc
                        Main Document    Page 62 of 63

                                        EX H IBIT 4




 4




 8
 9
 10




 13
 14
 15




 18
 19
20
21


23
24
25
26
27

28
    Case 2:18-ap-01315-NB                       Doc 1 Filed 10/11/18 Entered 10/11/18 15:20:42                                   Desc
                                                Main Document    Page 63 of 63


Message 1of1




P hilip Layfield
  From: Veronica Maravilla<v.maravilla@ maximum-legal.com>
     To: Vince.Bucar<vbucar@ usclaimsacom>
    Cc: PhilipLayfield<p@maximumlegalsewices.com>,ToddD Wakefiel
                                                               d<t.wakefi
                                                                        eld@ maximum-legal.com>



  M r.Bucar,

  Attached pleasefindtheexecuted AgreementforLegalServicesfrom DanielCortez,Rosa Pineda,Adriana Blanco,and
  ElizabethEdney.Pleaseconfirm receiptofthisem ailand i
                                                      tsattachm ents.

  Thankyou,



    Veronica M aravilla
    Head Parapegal


    E-mail:v.maravilaa maximum-lenal.com
    Phone:(323)524-9408*Fax:(800)644-9861 *www.maximum-l
                                                       eqal.com
  Maximum Legal(California),LLP@US BankTower,633West5thStreet,Suite 3300 *LosAngeles*CA
  * 90071 * Uni
              ted States
  Thismessageisconfidential.ltmayalso beprivlleged orothem ise protected bythe work productdoctrineorotherIegalrules.lfyou
  have received itbymistake please letus know by e-mailreply,and cielete itfrom yoursystem.Youmay notcopy thismessat)eor
  disclose itscontentstoanyone.Please send usbyfaxany messagecontainïng deadlinesaslncoming e-mailsmay notbescreel   led for
  responsedeadlines.Theintegrityandsecurity ofttlismessage cannotbeguaranteedonthe Internet.Maximum Legalisa nationalIaw
  fir'm whichoperatesthrout?hanumberofprofessionalfirmsandconstituententlties(theMember'Firms)locatedthroughouttheUnited
  Statestoprovlde legalandotherclientrelatedprofessionalservices.TheMemberFlrm sareconstltutedand regulnted inaccordancewith
  relevantlocalr'
                egulatorv and Iegalrequirements.The use ofthe name Maximutn Legalisfordescription purposesonly anddoesnOtimply
  thataIlMemberFlrm sareina partnershipw1th?orare partofTMaxlm um Legal,LLC.The responslbillty f0rtheprovisionofselwicestothe
  clientisdefined in thetermsofthe eqgagernentbetween theMember'Firn)and tlleclient.




Attachm ents:

   Maximum LegalRepAgreementfrom Adri
                                    anaBlanco.pdf(341KB)
   Maximum LegalRepAgreementfrom ElizabethEdney.pdf(251KB)
   Maximum LegalRepAgreementfrom DanielCortez.pdf(391KB)
   Maximum LegalRepAgreementforRosaPineda.pdf(390KB)
